Exhibit 10.34B
EXHIBITS AND SCHEDULES TO THE
CREDIT AND GUARANTY AGREEMENT
DATED AS OF JUNE 12, 2007
(Portions of this Exhibit have been omitted
pursuant to a request for confidential treatment)
SCHEDULES

         
 
  1.1(a) Existing Letters of Credit  
 
  1.1(b) Guarantors  
 
  1.1(d) Subordination Terms  
 
  1.1(e) Mortgages and Title Policies  
 
  1.1(f) Secured Hedge Agreements  
 
  1.1(g) Existing Indebtedness  
 
  2.1   Commitments and Pro Rata Shares  
 
  5.8(c) Closing Date Mortgaged Properties  
 
  5.9(c) Environmental Matters  
 
  5.13   Subsidiaries and Other Equity Investments  
 
  5.17   Intellectual Property Matters  
 
  7.3(k) List of Agreements Prohibiting Subordination of Intercompany
Indebtedness  
 
  10.10(e) Certain Closing Actions  
 
  11.2   Administrative Agent’s Office; Certain Addresses for Notices  
EXHIBITS
 
 
      Form of  
 
  A   Borrowing Notice  
 
  B   L/C Certificate  
 
  C   Continuation/Conversion Notice  
 
  D   Revolving Credit Note  
 
  E   Compliance Certificate  
 
  F   Assignment and Assumption  
 
  G   Assumption and Joinder  
 
  H   Incremental Term Loan Commitment Agreement  
 
  I   Incremental RL Commitment Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(a)
EXISTING LETTERS OF CREDIT

                                Date of Issue   Letter of Credit #   Issuing
Bank   Bank Cr. Rating   Amount   Beneficiary   Expiry Date   On Behalf Of [***]
REVOLVING LETTERS OF CREDIT                        
12/5/2006
    [***]   [***]       [***]   [***]   12/31/2007   RES
12/5/2006
    [***]   [***]       [***]   [***]   12/4/2007   RES
2/20/2007
    [***]   [***]       [***]   [***]   12/31/2007   RES
2/23/2007
    [***]   [***]       [***]   [***]   12/31/2007   REWG
2/23/2007
    [***]   [***]       [***]   [***]   3/31/2008   OPMW
2/26/2007
    [***]   [***]       [***]   [***]   12/31/2007   OPMW
3/1/2007
    [***]   [***]       [***]   [***]   2/28/2008   REWG
3/12/2007
    [***]   [***]       [***]   [***]   12/31/2007   RES
3/19/2007
    [***]   [***]       [***]   [***]   12/30/2007   RES
3/21/2007
    [***]   [***]       [***]   [***]   2/28/2008   RESE
3/23/2007
    [***]   [***]       [***]   [***]   2/28/2008   RESE
5/11/2007
    [***]   [***]       [***]   [***]   5/10/2008   RES
5/31/2007
    [***]   [***]       [***]   [***]   7/15/2007   RES
6/1/2007
    [***]   [***]       [***]   [***]   9/30/2007   RES
6/4/2007
    [***]   [***]       [***]   [***]   12/31/2007   RES
6/5/2007
    [***]   [***]       [***]   [***]   6/22/2007   RES
5/9/2003
    [***]   [***]       [***]   [***]   9/30/2007   RES
11/1/2006
    [***]   [***]       [***]   [***]   11/1/2007   RRI
11/17/2006
    [***]   [***]       [***]   [***]   11/17/2007   RRI
 
                           
 
    16   [***] sub total       $[***]            
 
                              [***] REVOLVING LETTERS OF CREDIT                
       
9/14/2005
    [***]   [***]       [***]   [***]   1/16/2008   REES
11/8/2006
    [***]   [***]       [***]   [***]   12/31/2007   RES
2/14/2007
    [***]   [***]       [***]   [***]   1/2/2008   RE Solutions East
3/5/2007
    [***]   [***]       [***]   [***]   2/28/2008   RE Solutions East
3/5/2007
    [***]   [***]       [***]   [***]   3/1/2008   RE Solutions East
3/9/2007
    [***]   [***]       [***]   [***]   3/6/2008   RRI
3/20/2007
    [***]   [***]       [***]   [***]   6/30/2007   RES
5/30/2007
    [***]   [***]       [***]   [***]   4/30/2008   RE Solutions East
5/31/2007
    [***]   [***]       [***]   [***]   12/31/2007   RES
5/31/2007
    [***]   [***]       [***]   [***]   6/30/2008   RES
6/8/2007
    [***]   [***]       [***]   [***]   1/15/2008   RES
 
                           
 
    11   [***] sub total       $[***]            

 

***   The confidential content of this Schedule 1.1(a) has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



                                Date of Issue   Letter of Credit #   Issuing
Bank   Bank Cr. Rating   Amount   Beneficiary   Expiry Date   On Behalf Of [***]
REVOLVING LETTERS OF CREDIT                        
2/18/2005
    [***]   [***]       [***]   [***]   9/28/2007   RES
5/30/2006
    [***]   [***]       [***]   [***]   2/28/2008   REF
9/8/2006
    [***]   [***]       [***]   [***]   8/31/2007   RE Solutions East
9/8/2006
    [***]   [***]       [***]   [***]   8/31/2007   RE Solutions East
9/8/2006
    [***]   [***]       [***]   [***]   8/31/2007   RE Solutions East
9/8/2006
    [***]   [***]       [***]   [***]   8/31/2007   RE Solutions East
9/8/2006
    [***]   [***]       [***]   [***]   8/31/2007   RE Solutions East
9/8/2006
    [***]   [***]       [***]   [***]   8/31/2007   RE Solutions East
10/19/2006
    [***]   [***]       [***]   [***]   10/15/2007   RES
3/13/2007
    [***]   [***]       [***]   [***]   3/1/2008   RES
 
                           
 
    10   [***] sub total       $[***]              
 
                                  Total Revolving Letters of Credit       $[***]
           
 
                           
 
                              PRE-FUNDED LETTERS OF CREDIT                      
 
4/11/2003
    [***]   [***]       [***]   [***]   6/30/2007   RES
5/15/2003
    [***]   [***]       [***]   [***]   6/15/2007   RES
8/13/2003
    [***]   [***]       [***]   [***]   8/31/2007   RES
1/13/2004
    [***]   [***]       [***]   [***]   1/12/2008   REMA
1/13/2004
    [***]   [***]       [***]   [***]   1/12/2008   REMA
3/10/2004
    [***]   [***]       [***]   [***]   12/31/2007   RES
4/1/2004
    [***]   [***]       [***]   [***]   12/23/2007   RES
7/13/2004
    [***]   [***]       [***]   [***]   7/12/2007   REMA
11/12/2004
    [***]   [***]       [***]   [***]   12/31/2007   RES
10/25/2006
    [***]   [***]       [***]   [***]   6/30/2007   RE Ell, Mand, Orm
11/8/2006
    [***]   [***]       [***]   [***]   10/30/2007   REWG
11/17/2006
    [***]   [***]       [***]   [***]   11/17/2007   RRI
11/22/2006
    [***]   [***]       [***]   [***]   11/22/2007   REI
11/29/2006
    [***]   [***]       [***]   [***]   11/29/2007   REWG
11/29/2006
    [***]   [***]       [***]   [***]   11/29/2007   RRI
11/29/2006
    [***]   [***]       [***]   [***]   10/31/2007   RES
1/16/2007
    [***]   [***]       [***]   [***]   1/16/2008   REMA
1/18/2007
    [***]   [***]       [***]   [***]   1/17/2008   RES
1/25/2007
    [***]   [***]       [***]   [***]   12/31/2007   REWG
1/25/2007
    [***]   [***]       [***]   [***]   12/31/2007   RE Eti
1/26/2007
    [***]   [***]       [***]   [***]   12/31/2007   RES
2/16/2007
    [***]   [***]       [***]   [***]   12/31/2007   RES
 
                           
 
    47                        
 
                             
 
                                  Total Pre-Funded Letters of Credit      
$[***]            
 
                           

 

***   The confidential content of this Schedule 1.1(a) has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(b)
GUARANTORS
Reliant Energy Asset Management, LLC
Reliant Energy Broadband, Inc.
Reliant Energy California Holdings, LLC
Reliant Energy CapTrades Holding Corp.
Reliant Energy Communications, Inc.
Reliant Energy Coolwater, Inc.
Reliant Energy Corporate Services, LLC
Reliant Energy Electric Solutions, LLC
Reliant Energy Ellwood, Inc.
Reliant Energy Etiwanda, Inc.
Reliant Energy Florida, LLC
Reliant Energy Key/Con Fuels, LLC
Reliant Energy Mandalay, Inc.
Reliant Energy Northeast Generation, Inc.
Reliant Energy Northeast Holdings, Inc.
Reliant Energy Ormond Beach, Inc.
Reliant Energy Power Generation, Inc.
Reliant Energy Sabine (Delaware), Inc.
Reliant Energy Sabine (Texas), Inc.
Reliant Energy Services, Inc.
Reliant Energy Services Desert Basin, LLC
Reliant Energy Services Mid-Stream, LLC
Reliant Energy Seward, LLC
Reliant Energy Solutions East, LLC
Reliant Energy Trading Exchange, Inc.
Reliant Energy Ventures, Inc.
Reliant Energy Wholesale Generation, LLC

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(d)
SUBORDINATION TERMS
ARTICLE [___]
DEFINITIONS
     “Credit Agreement” means the Credit and Guaranty Agreement dated as of
June 12, 2007 by and among Reliant Energy, Inc, as Borrower, the other Loan
Parties referred to therein, as Guarantors, the other Lenders party thereto, and
Deutsche Bank AG New York Branch as Administrative Agent and all collateral
documents, guaranties, agreements and instruments executed in connection
therewith, in each case, as amended, amended and restated, modified, renewed,
refunded, replaced or refinanced from time to time, including, without
limitation, increases in principal amount and extensions of term loans and other
financings.
     “Designated Senior Indebtedness” means any and all Indebtedness outstanding
under the Credit Agreement.
     “Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under:

  (1)   interest rate swap agreements, interest rate cap agreements and interest
rate collar agreements; and     (2)   other agreements or arrangements designed
to protect such Person against fluctuations in interest rates, currency rates or
commodity prices.

     “Holder” means a Person in whose name a Security is registered in the
Security Register.
     “Indebtedness” means, with respect to any specified Person, any
indebtedness of such Person, whether or not contingent:

  (1)   in respect of borrowed money;     (2)   evidenced by bonds, notes,
debentures or similar instruments or letters of credit (or reimbursement
agreements in respect thereof);     (3)   in respect of banker’s acceptances;  
  (4)   representing capital lease obligations;     (5)   representing the
balance deferred and unpaid of the purchase price of any property, except any
such balance that constitutes an accrued expense, trade payable or representing
secured floor plan financing; or     (6)   representing any Hedging Obligations,

 



--------------------------------------------------------------------------------



 



if and to the extent any of the preceding items (other than letters of credit
and Hedging Obligations) would appear as a liability upon a balance sheet of the
specified Person prepared in accordance with GAAP. In addition, the term
“Indebtedness” includes all Indebtedness of others secured by a Lien on any
asset of the specified Person (whether or not such Indebtedness is assumed by
the specified Person but not to exceed an aggregate principal amount of such
Indebtedness equal to the fair market value of all such assets of such Person
encumbered to secure such indebtedness) and, to the extent not otherwise
included, the guarantee by the specified Person of any Indebtedness of any other
Person.
     “Indenture” or “this Indenture” means this instrument as originally
executed or as it may from time to time be supplemented or amended by one or
more indentures supplemental hereto entered into pursuant to the applicable
provisions hereof and shall include the terms of particular series of Securities
established as contemplated by Section [___].
     “Obligations” means the principal, interest, penalties, fees, taxes, costs,
indemnifications, reimbursements, damages and other liabilities payable under
any documentation governing, securing or relating to any Indebtedness, whether
or not a claim in respect thereof has been asserted and including, without
limitation, Post-Petition Interest accruing or payable at the then applicable
rate provided for in the applicable documentation.
     “Post-Petition Interest” shall mean interest accruing after the filing of
any petition in bankruptcy, or the commencement of any case, proceeding or
action relating to the bankruptcy, reorganization or insolvency of the Company
or any of its Subsidiaries (or interest that would accrue but for the operation
of applicable bankruptcy, reorganization or insolvency laws), whether or not a
claim for post-filing or post-petition interest is allowed or allowable as a
claim in any such case, proceeding or action.
     “Representative” means any trustee, agent or representative (if any) for an
issue of Senior Indebtedness.
     “Security” or “Securities” means any note or notes, bond or bonds,
debenture or debentures, or any other evidences of Indebtedness, of any series,
authenticated and delivered from time to time under this Indenture.
     “Senior Indebtedness” means the principal of, premium, if any, and interest
on, and all other Obligations payable in connection with (i) all the Company’s
Indebtedness for money borrowed, for reimbursement of drawings under letters of
credit and for Hedging Obligations, in each case, other than the Securities,
whether outstanding on the date of execution of this Indenture or thereafter
created, assumed or incurred, except such Indebtedness that is by its terms
expressly stated to be not superior in right of payment to the Securities or to
rank pari passu with the Securities and shall include, all Obligations under, or
relating to, the Designated Senior Indebtedness, and (ii) any deferrals,
renewals, refinancings, replacements, or extensions of any such Senior
Indebtedness; provided, however, that Senior Indebtedness shall not include
(1) any obligation of the Company to any Subsidiary, (2) any liability for
Federal, state, local or other taxes owed or owing by the Company, (3) any trade
accounts payable or other liability to trade creditors, in each case, arising
from the provision to the Company of goods or services in the ordinary course of
business (including guarantees thereof or instruments evidencing such

-2-



--------------------------------------------------------------------------------



 



liabilities), (4) any obligations with respect to any capital stock of the
Company, except in respect of any mandatory redemptions thereof, or (5) any
Indebtedness to the extent incurred in violation of this Indenture. The term
“Indebtedness for money borrowed” as used herein shall include, without
limitation, any obligation of, or any obligation guaranteed by, the Company for
the repayment of borrowed money, whether or not evidenced by bonds, debentures,
notes or other written instruments, and any obligation deferred for more than
180 days for the payment of the purchase price of property or assets (other than
any obligation described in clause (3) of this definition).
     “Stated Maturity” means as to any Senior Indebtedness at any time, the
final maturity date expressed as of such time in the documents governing such
Senior Indebtedness.
ARTICLE [___]
SUBORDINATION
     Section [A]. Agreement To Subordinate. The Company agrees, and each Holder
by accepting a Security agrees, that the Indebtedness evidenced by the
Securities is subordinated in right of payment, to the extent and in the manner
provided in this Article [___], to the prior indefeasible payment in full in
cash of all Obligations in respect of Senior Indebtedness, and that such
subordination is for the benefit of and enforceable by the holders of Senior
Indebtedness. Only Indebtedness of the Company which is Senior Indebtedness
shall rank senior to the Securities in accordance with the provisions set forth
herein. All provisions of this Article [___] shall be subject to Section [L] of
this Article [___].
     Section [B]. Liquidation, Dissolution, Bankruptcy. Upon any payment or
distribution of the assets of the Company to creditors upon a total or partial
liquidation or a total or partial dissolution of the Company or in a bankruptcy,
reorganization, insolvency, receivership or similar proceeding relating to the
Company or its respective properties: (1) holders of Senior Indebtedness shall
be entitled to receive payment in full in cash of all Obligations in respect of
Senior Indebtedness before the Holders of Securities shall be entitled to
receive any payment of principal of or interest on or other amounts with respect
to the Securities; and (2) until all Obligations (as provided in clause (1)) in
respect of the Senior Indebtedness is paid indefeasibly in full in cash, any
distribution to which the Holders of Securities would be entitled but for this
Article [___] shall be made to holders of Senior Indebtedness as their interests
may appear, except that Holders of Securities may receive shares of stock and
any debt securities that (i) are subordinated to Senior Indebtedness to at least
the same extent as the Securities are subordinated to the Senior Indebtedness
and (ii) do not provide for mandatory redemptions (in the case of shares of
stock) or the payment of principal (in the case of debt securities) prior to the
Stated Maturity of any Senior Indebtedness.
     Section [C]. Default on Senior Indebtedness. The Company may not pay the
principal of or interest on or other amounts with respect to the Securities,
make any deposit pursuant to Section [___] [REF. TO SECTION REQUIRING ADVANCE
DEPOSITS FOR PAYMENTS ON SECURITIES BEFORE DUE DATES AND DEFEASANCE PAYMENTS] or
repurchase, redeem or otherwise acquire or retire any Securities (collectively,
“pay the Securities”) if (i) any

-3-



--------------------------------------------------------------------------------



 



default in payment of Obligations in respect of any Designated Senior
Indebtedness shall occur or (ii) any other default on Designated Senior
Indebtedness occurs and the maturity of such Designated Senior Indebtedness is
accelerated in accordance with its terms unless, in either case, (x) the default
has been cured or waived and any such acceleration has been rescinded or (y) all
Obligations in respect of such Designated Senior Indebtedness has been
indefeasibly paid in full in cash; provided, however, that the Company may pay
the Securities without regard to the foregoing if the Company and the Trustee
receive written notice approving such payment from the Representatives of the
Designated Senior Indebtedness with respect to which either of the events set
forth in clause (i) or (ii) above has occurred or is continuing. During the
continuance of any default (other than a default described in clause (i) or
(ii) of the preceding sentence) with respect to any Designated Senior
Indebtedness, pursuant to which the maturity thereof may be accelerated
immediately without further notice (except such notice as may be required to
effect such acceleration) or the expiration of any applicable grace periods, the
Company may not pay the Securities for a period (a “Payment Blockage Period”)
commencing upon the receipt by the Trustee (with a copy to the Company) of
written notice (a “Blockage Notice”) of such default from the Representative of
such Designated Senior Indebtedness specifying an election to effect a Payment
Blockage Period, and ending 179 days thereafter (or earlier if such Payment
Blockage Period is terminated (i) by written notice to the Trustee and the
Company from the Person or Persons who gave such Blockage Notice, (ii) by
payment in full in cash of all Obligations in respect of such Designated Senior
Indebtedness, or (iii) unless the Designated Senior Indebtedness has been
accelerated, because the default giving rise to such Blockage Notice is no
longer continuing). Notwithstanding the provisions described in the immediately
preceding sentence (but subject to the provisions contained in the first
sentence of this Section), unless the holders of such Senior Indebtedness or the
Representative of such holders shall have accelerated the maturity of such
Senior Indebtedness, the Company may resume payments on the Securities after
such Payment Blockage Period if this Article [     ] otherwise permits such
payments at that time. No more than one Blockage Notice may be given in any
consecutive 360-day period, irrespective of the number of defaults with respect
to Senior Indebtedness during such period.
     Section [D]. Acceleration of Payment of Securities. If payment of the
Securities is accelerated because of an Event of Default, the Company or the
Trustee shall promptly notify the holders of the Senior Indebtedness (or their
Representatives) of the acceleration. If any Senior Indebtedness is outstanding,
the Company may not pay the Securities until five Business Days after holders of
the Senior Indebtedness (or their Representatives) receive notice of such
acceleration and, thereafter, may pay the Securities only if this Article [___]
otherwise permits payments at that time.
     Section [E]. When Distributions Must Be Paid Over. In the event that the
Trustee or any Holder receives any payment of any Obligations with respect to
the Securities at a time when such payment is prohibited by this Article
[     ], such payment shall be held by the Trustee or such Holder, in trust for
the benefit of, and shall be paid forthwith over and delivered, upon proper
written request, to, the holders of Senior Indebtedness (or their
Representatives), as their respective interests may appear, for application to
the payment of all Obligations with respect to Senior Indebtedness remaining
unpaid to the extent necessary to pay such Obligations in full in cash in
accordance with their terms, after giving effect to any concurrent payment or
distribution to or for the holders of Senior Indebtedness.

-4-



--------------------------------------------------------------------------------



 



     Section [F]. Subrogation. After all Senior Indebtedness is paid in full in
cash and all commitments under the Designated Senior Indebtedness are
terminated, and until the Securities are paid in full, Holders of Securities
shall be subrogated to the rights of holders of Senior Indebtedness to receive
distributions applicable to Senior Indebtedness to the extent that distributions
otherwise payable to the Holders of Notes have been applied to payment of
Obligations in respect of Senior Indebtedness. A distribution made under this
Article [___] to holders of Senior Indebtedness which otherwise would have been
made to Holders of Securities is not, as between the Company and Holders of
Securities, a payment by the Company on Senior Indebtedness.
     Section [G]. Relative Rights. This Article [___] defines the relative
rights of Holders of Securities and holders of Senior Indebtedness. Nothing in
this Indenture shall: (1) impair, as between the Company and Holders of
Securities, the obligation of the Company, which is absolute and unconditional,
to pay principal of and interest on the Securities in accordance with their
terms; or (2) prevent the Trustee or any Holder of Securities from exercising
its available remedies upon an Event of Default, subject to the rights of
holders of Senior Indebtedness to receive distributions otherwise payable to
Holders of Securities.
     Section [H]. Subordination May Not Be Impaired by Company. No right of any
holder of Senior Indebtedness to enforce the subordination of the Indebtedness
evidenced by the Securities shall be impaired by any act or failure to act by
the Company or by the failure of the Company to comply with this Indenture.
     Section [I]. Rights of Trustee and Paying Agent. Notwithstanding Section
[C] of this Article [___], the Trustee or Paying Agent may continue to make
payments on the Securities and shall not be charged with knowledge of the
existence of facts that would prohibit the making of any such payments unless,
not less than two Business Days prior to the date of such payment, a trust
officer of the Trustee receives notice satisfactory to it that payments may not
be made under this Article [___]. The Company, the Registrar or co-registrar,
the Paying Agent, a Representative or a holder of Designated Senior Indebtedness
may give the notice; provided, however, that, if an issue of Designated Senior
Indebtedness has a Representative, only the Representative may give the notice.
The Trustee in its individual or any other capacity may hold Senior Indebtedness
with the same rights it would have if it were not Trustee. The Registrar and
co-registrar and the Paying Agent may do the same with like rights. The Trustee
shall be entitled to all the rights set forth in this Article [___] with respect
to any Senior Indebtedness, which may at any time be held by it, to the same
extent as any other holder of Senior Indebtedness; and nothing in Article [___]
[REF. TO ARTICLE RE DUTIES OF TRUSTEE] shall deprive the Trustee of any of its
rights as such holder. Nothing in this Article [___] shall apply to claims of,
or payments to, the Trustee under or pursuant to Article [___] [REF. TO ARTICLE
RE DUTIES OF TRUSTEE].
     Section [J]. Distribution or Notice to Representative. Whenever a
distribution is to be made or a notice given to holders of Senior Indebtedness,
the distribution may be made and the notice given to their Representatives (if
any).
     Section [K]. Article [___] Not To Prevent Events of Default or Limit Right
To Accelerate. The failure to make a payment pursuant to the Securities by
reason of any provision

-5-



--------------------------------------------------------------------------------



 



in this Article [___] shall not be construed as preventing the occurrence of an
Event of Default. Nothing in this Article [___] shall have any effect on the
right of the Holders of Securities or the Trustee to accelerate the maturity of
the Securities.
     Section [L]. Trust Moneys Not Subordinated. Notwithstanding anything
contained herein to the contrary, payments from money or the proceeds of U.S.
government obligations held in trust under Section [___] [SECTION REQUIRING
ADVANCE DEPOSITS WITH TRUSTEE FOR PAYMENTS ON SECURITIES BEFORE DUE DATES, WITH
SUCH MONEYS THEN HELD IN TRUST] by the Trustee for the payment of principal of
and interest on the Securities shall, to the extent that deposit or payment into
trust of such monies or obligations was made in accordance with this Article
[     ], not be subordinated to the prior payment of any Senior Indebtedness, or
subject to the restrictions set forth in this Article [___], and none of the
Holders of Securities shall be obligated to pay over any such amount to the
Company, or any holder of Senior Indebtedness of the Company or any other
creditor of the Company.
     Section [M]. Trustee Entitled to Rely. Upon any payment or distribution
pursuant to this Article [___], the Trustee and the Holders of Securities shall
be entitled to rely (i) upon any order or decree of a court of competent
jurisdiction in which any proceedings of the nature referred to in Section [B]
of this Article [___] are pending that is consistent with this Article[ ],
(ii) upon a certificate of the liquidating trustee or agent or other Person
making such payment or distribution to the Trustee or to the Holders of
Securities that is consistent with this Article [     ] or (iii) upon the
Representatives for the holders of Senior Indebtedness for the purpose of
ascertaining the Persons entitled to participate in such payment or
distribution, the holders of the Senior Indebtedness, and other Indebtedness of
the Company, the amount thereof or payable thereon, the amount or amounts paid
or distributed thereon and all other facts pertinent thereto or to this Article
[___]. In the event that the Trustee determines, in good faith, that evidence is
required with respect to the right of any Person as a holder of Senior
Indebtedness to participate in any payment or distribution pursuant to this
Article [___], the Trustee may request such Person to furnish evidence to the
reasonable satisfaction of the Trustee as to the amount of Senior Indebtedness
held by such Person, the extent to which such Person is entitled to participate
in such payment or distribution and other facts pertinent to the rights of such
Person under this Article [___], and, if such evidence is not furnished, the
Trustee may defer any payment to such Person pending judicial determination as
to the right of such Person to receive such payment.
     Section [N]. Trustee To Effectuate Subordination. Each Holder of Securities
by accepting a Security authorizes and directs the Trustee on his behalf to take
such action as may be necessary or appropriate to acknowledge or effectuate the
subordination between the Holders of Securities and the holders of Senior
Indebtedness as provided in this Article [___] and appoints the Trustee as
attorney-in-fact for any and all such purposes.
     Section [O]. Trustee Not Fiduciary for Holders of Senior Indebtedness. The
Trustee shall not be deemed to owe any fiduciary duty to the holders of Senior
Indebtedness and shall not be liable to any such holders if it shall mistakenly
pay over or distribute to Holders of Securities, the Company, or any other
Person, money or assets to which any holders of Senior Indebtedness

-6-



--------------------------------------------------------------------------------



 



shall be entitled by virtue of this Article [___] or otherwise, except if such
payment was made as a result of the willful misconduct or gross negligence of
the Trustee.
Section [P]. Reliance by Holders of Senior Indebtedness on Subordination
Provisions. Each Holder of Securities by accepting a Security acknowledges and
agrees that the foregoing subordination provisions are, and are intended to be,
an inducement and a consideration to each holder of any Senior Indebtedness
whether such Senior Indebtedness was created or acquired before or after the
issuance of the Securities, to acquire and continue to hold, or to continue to
hold, such Senior Indebtedness and such holder of Senior Indebtedness shall be
deemed conclusively to have relied on such subordination provisions in acquiring
and continuing to hold, or in continuing to hold, such Senior Indebtedness.

-7-



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(e)
MORTGAGES AND TITLE POLICIES
Item 1
     (a) the Amended and Restated Second Mortgage, Assignment of Leases and
Rents, Security Agreement and Fixture Filing between Reliant Energy Indian
River, LLC (now known as Reliant Energy Florida, LLC), as mortgagor, and
Wachovia Bank, National Association, as Collateral Trustee, as mortgagee, dated
July 1, 2003, recorded on July 10, 2003 in the Public Records of Brevard County,
Florida under File Number 2003207630 in Official Records Book 4974, Page 1831,
as supplemented by that certain Supplement to Amended and Restated Second
Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing
dated as of December 22, 2004 between Reliant Energy Florida, LLC, as mortgagor,
and Wachovia Bank, National Association, as Collateral Trustee, as mortgagee
(unrecorded), as further supplemented by that certain Second Supplement to
Amended and Restated Second Mortgage, Assignment of Leases and Rents, Security
Agreement and Fixture Filing dated October 7, 2005 between Reliant Energy
Florida, LLC, as mortgagor, and Wachovia Bank, National Association, as
Collateral Trustee, as mortgagee (unrecorded), as further supplemented by that
certain Third Supplement to Amended and Restated Second Mortgage, Assignment of
Leases and Rents, Security Agreement and Fixture Filing dated December 1, 2006
between Reliant Energy Florida, LLC, as mortgagor, and U.S. Bank National
Association (as successor-in-interest to Wachovia Bank, National Association),
as Collateral Trustee, as mortgagee (unrecorded); and
     (b) the Amended and Restated Second Mortgage, Assignment of Leases and
Rents, Security Agreement and Fixture Filing between Reliant Energy Osceola,
LLC, as mortgagor, and Wachovia Bank, National Association, as Collateral
Trustee, as mortgagee, dated July 1, 2003, recorded on July 10, 2003 in the
Public Records of Osceola County, Florida under File Number 2003121721 in
Official Records Book 2289, Page 1919, as supplemented by that certain
Supplement to Amended and Restated Second Mortgage, Assignment of Leases and
Rents, Security Agreement and Fixture Filing dated December 22, 2004 between
Reliant Energy Florida, LLC (into which Reliant Energy Osceola, LLC, among other
companies, was merged), as mortgagor, and Wachovia Bank, National Association,
as Collateral Trustee, as mortgagee (unrecorded), as further supplemented by
that certain Second Supplement to Amended and Restated Second Mortgage,
Assignment of Leases and Rents, Security Agreement and Fixture Filing dated
October 7, 2005 between Reliant Energy Florida, LLC, as mortgagor, and Wachovia
Bank, National Association, as Collateral Trustee, as mortgagee (unrecorded), as
further supplemented by that certain Third Supplement to Amended and Restated
Second Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture
Filing dated December 1, 2006 between Reliant Energy Florida, LLC, as mortgagor,
and U.S. Bank National Association (as successor-in-interest to Wachovia Bank,
National Association), as Collateral Trustee, as mortgagee (unrecorded).
Item 2

 



--------------------------------------------------------------------------------



 



     (a) the Amended and Restated Second Mortgage, Assignment of Leases and
Rents, Security Agreement and Fixture Filing between Reliant Energy Aurora, LP,
as mortgagor, and Wachovia Bank, National Association, as Collateral Trustee, as
mortgagee, dated July 1, 2003, recorded on July 11, 2003 under Document Number
R2003-264365 in the Recorder’s Office of DuPage County, Illinois, as
supplemented by that certain First Supplement to Amended and Restated Second
Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing
dated December 22, 2004 between Reliant Energy Aurora, LP, as mortgagor, and
Wachovia Bank, National Association, as Collateral Trustee, as mortgagee,
recorded on December 22, 2004 under Document Number R2004-319528 in the
Recorder’s Office of DuPage County, Illinois, as further supplemented by that
certain Second Supplement to Amended and Restated Second Mortgage, Assignment of
Leases and Rents, Security Agreement and Fixture Filing dated October 7, 2005
between Reliant Energy Wholesale Generation, LLC (into which Reliant Energy
Aurora, LP, among other companies, was merged), as mortgagor, and Wachovia Bank,
National Association, as Collateral Trustee, as mortgagee, recorded on
October 25, 2005 under Document Number R2005-238850 in the Recorder’s Office of
DuPage County, Illinois, as further supplemented by that certain Third
Supplement to Amended and Restated Second Mortgage, Assignment of Leases and
Rents, Security Agreement and Fixture Filing dated December 1, 200 between
Reliant Energy Wholesale Generation, LLC (into which Reliant Energy Aurora, LP,
among other companies, was merged), as mortgagor, and U.S. Bank National
Association (as successor-in-interest to Wachovia Bank, National Association),
as Collateral Trustee, as mortgagee, recorded on December 7, 2005 under Document
Number R2006-235455 in the Recorder’s Office of DuPage County, Illinois;
     (b) the Amended and Restated Second Leasehold Deed of Trust, Assignment of
Leases and Rents, Security Agreement and Fixture Filing by Reliant Energy
Bighorn, LLC, as trustor, in favor of Fidelity National Title Insurance Company,
as trustee, for the benefit of Wachovia Bank, National Association, as
Collateral Trustee, as beneficiary, dated July 1, 2003, recorded on July 8, 2003
as Instrument Number 00630 in Book 20030708 of the Official Records of Clark
County, Nevada, as supplemented by that certain First Supplement to Amended and
Restated Second Leasehold Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Fixture Filing dated December 22, 2004 by Reliant Energy
Wholesale Generation, LLC (into which Reliant Energy Bighorn, LLC, among other
companies, was merged), as trustor, in favor of Fidelity National Title
Insurance Company, as trustee, for the benefit of Wachovia Bank, National
Association, as Collateral Trustee, as beneficiary, recorded as Instrument
Number 3580 in Book 20041222 of the Official Records of Clark County, Nevada on
December 22, 2004, as further supplemented by that certain Second Supplement to
Amended and Restated Second Leasehold Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Fixture Filing dated October 7, 2005 by Reliant
Energy Wholesale Generation, LLC, as trustor, in favor of Fidelity National
Title Insurance Company, as trustee, for the benefit of Wachovia Bank, National
Association, as Collateral Trustee, as beneficiary, recorded as Instrument
Number 02253 in Book 20051102 of the Official Records of Clark County, Nevada on
November 2, 2005, as further supplemented by that certain Third Supplement to
Amended and Restated Second Leasehold Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Fixture Filing dated December 1, 2006 by Reliant
Energy Wholesale Generation, LLC, as trustor, in favor of Fidelity National
Title Insurance Company, as trustee, for the benefit of U.S. Bank National
Association (as successor-in-interest to Wachovia Bank, National Association),
as

-2-



--------------------------------------------------------------------------------



 



Collateral Trustee, as beneficiary, recorded as Instrument Number 0005432 in
Book 20061207 of the Official Records of Clark County, Nevada on December 7,
2006;
     (c) the Amended and Restated Second Fee and Leasehold Deed of Trust,
Assignment of Leases and Rents, Security Agreement and Fixture Filing by Reliant
Energy Choctaw County, LLC, as trustor, in favor of W. Rodney Clement Jr., as
trustee, for the benefit of Wachovia Bank, National Association, as Collateral
Trustee, as beneficiary, dated July 1, 2003, recorded on July 7, 2003 in Land
Mortgage Book 158 at Page 685 in the Office of the Chancery Clerk of Choctaw
County, Mississippi, as supplemented by that certain First Supplement to Amended
and Restated Second Fee and Leasehold Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Fixture Filing dated December 22, 2004 by Reliant
Energy Wholesale Generation, LLC (into which Reliant Energy Choctaw County, LLC,
among other companies, was merged), as trustor, in favor of W. Rodney Clement
Jr., as trustee, for the benefit of Wachovia Bank, National Association, as
Collateral Trustee, as beneficiary, recorded in Land Mortgage Book 166 at Page
275 in the Office of the Chancery Clerk of Choctaw County, Mississippi, on
December 22, 2004, as further supplemented by that certain Second Supplement to
Amended and Restated Second Fee and Leasehold Deed of Trust, Assignment of
Leases and Rents, Security Agreement and Fixture Filing dated October 7, 2005 by
Reliant Energy Wholesale Generation, LLC, as trustor, in favor of W. Rodney
Clement Jr., as trustee, for the benefit of Wachovia Bank, National Association,
as Collateral Trustee, as beneficiary, recorded in Land Mortgage Book 169 at
Page 736 in the Office of the Chancery Clerk of Choctaw County, Mississippi, on
October 25, 2005, as further supplemented by that certain Third Supplement to
Amended and Restated Second Fee and Leasehold Deed of Trust, Assignment of
Leases and Rents, Security Agreement and Fixture Filing dated December 1, 2006
by Reliant Energy Wholesale Generation, LLC, as trustor, in favor of W. Rodney
Clement Jr., as trustee, for the benefit of U.S. Bank National Association (as
successor-in-interest to Wachovia Bank, National Association), as Collateral
Trustee, as beneficiary, recorded in Land Mortgage Book 174 at Page 491 in the
Office of the Chancery Clerk of Choctaw County, Mississippi, on December 7,
2006;
     (d) the Amended and Restated Second Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Fixture Filing by Reliant Energy Coolwater, Inc.,
as trustor, in favor of Fidelity National Title Insurance Company, as trustee,
for the benefit of Wachovia Bank, National Association, as Collateral Trustee,
as beneficiary, dated July 1, 2003, recorded on July 8, 2003 as Instrument
Number 2003-0496401 in the Official Records of San Bernardino County,
California, as supplemented by that certain First Supplement to Amended and
Restated Second Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing dated December 22, 2004 by Reliant Energy
Coolwater, Inc., as trustor, in favor of Fidelity National Title Insurance
Company, as trustee, for the benefit of Wachovia Bank, National Association, as
Collateral Trustee, as beneficiary, recorded as Document Number 2004-0961244 in
the Official Records of San Bernardino County, California on December 30, 2004,
as further supplemented by that certain Second Supplement to Amended and
Restated Second Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing dated October 7, 2005 by Reliant Energy Coolwater,
Inc., as trustor, in favor of Fidelity National Title Insurance Company, as
trustee, for the benefit of Wachovia Bank, National Association, as Collateral
Trustee, as beneficiary, recorded as Document Number 2005-0831126 in the
Official Records of San Bernardino County, California on November 3, 2005, as
further supplemented by that certain Third Supplement to Amended and Restated
Second Deed of Trust, Assignment of

-3-



--------------------------------------------------------------------------------



 



Leases and Rents, Security Agreement and Fixture Filing dated December 1, 2006
by Reliant Energy Coolwater, Inc., as trustor, in favor of Fidelity National
Title Insurance Company, as trustee, for the benefit of U.S. Bank National
Association (as successor-in-interest to Wachovia Bank, National Association),
as Collateral Trustee, as beneficiary, recorded as Document Number 2006-0851275
in the Official Records of San Bernardino County, California on December 11,
2006;
     (e) the Amended and Restated Second Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Fixture Filing by Reliant Energy Ellwood, Inc., as
trustor, in favor of Fidelity National Title Insurance Company, as trustee, for
the benefit of Wachovia Bank, National Association, as Collateral Trustee, as
beneficiary, dated July 1, 2003, recorded on July 8, 2003 as Instrument Number
2003-0090272 in the Official Records of Santa Barbara County, California, as
supplemented by that certain First Supplement to Amended and Restated Second
Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing dated December 22, 2004 by Reliant Energy Ellwood, Inc., as trustor, in
favor of Fidelity National Title Insurance Company, as trustee, for the benefit
of Wachovia Bank, National Association, as Collateral Trustee, as beneficiary,
recorded as Instrument Number 2004-0136228 in the Official Records of Santa
Barbara County, California on December 27, 2004, as further supplemented by that
certain Second Supplement to Amended and Restated Second Deed of Trust,
Assignment of Leases and Rents, Security Agreement and Fixture Filing dated
October 7, 2005 by Reliant Energy Ellwood, Inc., as trustor, in favor of
Fidelity National Title Insurance Company, as trustee, for the benefit of
Wachovia Bank, National Association, as Collateral Trustee, as beneficiary,
recorded as Instrument Number 2005-0109303 in the Official Records of Santa
Barbara County, California on November 14, 2005, as further supplemented by that
certain Third Supplement to Amended and Restated Second Deed of Trust,
Assignment of Leases and Rents, Security Agreement and Fixture Filing dated
December 1, 2006 by Reliant Energy Ellwood, Inc., as trustor, in favor of
Fidelity National Title Insurance Company, as trustee, for the benefit of U.S.
Bank National Association (as successor-in-interest to Wachovia Bank, National
Association), as Collateral Trustee, as beneficiary, recorded as Instrument
Number 2006-0095532 in the Official Records of Santa Barbara County, California
on December 8, 2006;
     (f) the Amended and Restated Second Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Fixture Filing by Reliant Energy Etiwanda, Inc.,
as trustor, in favor of Fidelity National Title Insurance Company, as trustee,
for the benefit of Wachovia Bank, National Association, as Collateral Trustee,
as beneficiary, dated July 1, 2003, recorded on July 8, 2003 as Document Number
2003-0496391 in the Official Records of San Bernardino County, California and
recorded on July 8, 2003 as Document Number 2003-507416 in the Official Records
of Riverside County, California, as supplemented by that certain First
Supplement to Amended and Restated Second Deed of Trust, Assignment of Leases
and Rents, Security Agreement and Fixture Filing dated December 22, 2004 by
Reliant Energy Etiwanda, Inc., as trustor, in favor of Fidelity National Title
Insurance Company, as trustee, for the benefit of Wachovia Bank, National
Association, as Collateral Trustee, as beneficiary, recorded as Document Number
2004-0961247 in the Official Records of San Bernardino County, California on
December 30, 2004, and as Document Number 2005-0022917 in the Official Records
of Riverside County, California on January 10, 2005, as further supplemented by
that certain Second Supplement to Amended and Restated Second Deed of Trust,
Assignment of Leases and

-4-



--------------------------------------------------------------------------------



 



Rents, Security Agreement and Fixture Filing dated October 7, 2005 by Reliant
Energy Etiwanda, Inc., as trustor, in favor of Fidelity National Title Insurance
Company, as trustee, for the benefit of Wachovia Bank, National Association, as
Collateral Trustee, as beneficiary, recorded as Document Number 2005-0831105 in
the Official Records of San Bernardino County, California on November 3, 2005,
and as Document Number 2005-0926226 in the Official Records of Riverside County,
California on November 8, 2005, as further supplemented by that certain Third
Supplement to Amended and Restated Second Deed of Trust, Assignment of Leases
and Rents, Security Agreement and Fixture Filing dated December 1, 2006 by
Reliant Energy Etiwanda, Inc., as trustor, in favor of Fidelity National Title
Insurance Company, as trustee, for the benefit of U.S. Bank National Association
(as successor-in-interest to Wachovia Bank, National Association), as Collateral
Trustee, as beneficiary, recorded as Document Number 2006-0851274 in the
Official Records of San Bernardino County, California on December 11, 2006, and
as Document Number 2006-0905232 in the Official Records of Riverside County,
California on December 8, 2006;
     (g) the Amended and Restated Second Fee and Leasehold Mortgage, Assignment
of Leases and Rents, Security Agreement and Fixture Filing between Reliant
Energy Hunterstown, LLC, as mortgagor, and Wachovia Bank, National Association,
as Collateral Trustee, as mortgagee, dated July 1, 2003, recorded on July 8,
2003 in the Office of the Recorder of Deeds in and for Adams County,
Pennsylvania in Mortgage Book 3185, Page 1, as supplemented by that certain
First Supplement to Amended and Restated Second Fee and Leasehold Mortgage,
Assignment of Leases and Rents, Security Agreement and Fixture Filing dated
December 22, 2004 between Reliant Energy Wholesale Generation, LLC (into which
Reliant Energy Hunterstown, LLC, among other companies, was merged), as
mortgagor, and Wachovia Bank, National Association, as Collateral Trustee, as
mortgagee, recorded on December 22, 2004 in the Office of the Recorder of Deeds
in and for Adams County, Pennsylvania in Mortgage Book 3814, Page 274, as
further supplemented by that certain Second Supplement to Amended and Restated
Second Fee and Leasehold Mortgage, Assignment of Leases and Rents, Security
Agreement and Fixture Filing made as of October 6, 2005 but effective as of
October 7, 2005 between Reliant Energy Wholesale Generation, LLC, as mortgagor,
and Wachovia Bank, National Association, as Collateral Trustee, as mortgagee,
recorded on October 26, 2005 in the Office of the Recorder of Deeds in and for
Adams County, Pennsylvania in Mortgage Book 4180, Page 102, as further
supplemented by that certain Third Supplement to Amended and Restated Second Fee
and Leasehold Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing made as of November 30, 2006 but effective as of December 1, 2006
between Reliant Energy Wholesale Generation, LLC, as mortgagor, and U.S. Bank
National Association (as successor-in-interest to Wachovia Bank, National
Association), as Collateral Trustee, as mortgagee, recorded on December 11, 2006
in the Office of the Recorder of Deeds in and for Adams County, Pennsylvania in
Mortgage Book 4673, Page 49;
     (h) the Amended and Restated Second Fee and Leasehold Deed of Trust,
Assignment of Leases and Rents, Security Agreement and Fixture Filing by Reliant
Energy Mandalay, Inc., as trustor, in favor of Fidelity National Title Insurance
Company, as trustee, for the benefit of Wachovia Bank, National Association, as
Collateral Trustee, as beneficiary, dated July 1, 2003, recorded on July 15,
2003 as Instrument Number 20030715-0264709 in the Official Records of Ventura
County, California, as supplemented by that certain First Supplement to Amended
and Restated Second Fee and Leasehold Deed of Trust, Assignment of Leases and
Rents, Security

-5-



--------------------------------------------------------------------------------



 



Agreement and Fixture Filing dated December 22, 2004 by Reliant Energy Mandalay,
Inc., as trustor, in favor of Fidelity National Title Insurance Company, as
trustee, for the benefit of Wachovia Bank, National Association, as Collateral
Trustee, as beneficiary, recorded as Instrument Number 20041229-0344165 in the
Official Records of Ventura County, California on December 29, 2004, as further
supplemented by that certain Second Supplement to Amended and Restated Second
Fee and Leasehold Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing dated October 7, 2005 by Reliant Energy Mandalay,
Inc., as trustor, in favor of Fidelity National Title Insurance Company, as
trustee, for the benefit of Wachovia Bank, National Association, as Collateral
Trustee, as beneficiary, recorded as Instrument Number 20051107-0272487 in the
Official Records of Ventura County, California on November 7, 2005, as further
supplemented by that certain Third Supplement to Amended and Restated Second Fee
and Leasehold Deed of Trust, Assignment of Leases and Rents, Security Agreement
and Fixture Filing dated December 1, 2006 by Reliant Energy Mandalay, Inc., as
trustor, in favor of Fidelity National Title Insurance Company, as trustee, for
the benefit of U.S. Bank National Association (as successor-in-interest to
Wachovia Bank, National Association), as Collateral Trustee, as beneficiary,
recorded as Instrument Number 20061211-00258860-0 in the Official Records of
Ventura County, California on December 11, 2006;
     (i) the Amended and Restated Second Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Fixture Filing by Reliant Energy Ormond Beach,
Inc., as trustor, in favor of Fidelity National Title Insurance Company, as
trustee, for the benefit of Wachovia Bank, National Association, as Collateral
Trustee, as beneficiary, dated July 1, 2003, recorded on July 15, 2003 as
Instrument Number 20030715-0263977 in the Official Records of Ventura County,
California, as supplemented by that certain First Supplement to Amended and
Restated Second Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing dated December 22, 2004 by Reliant Energy Ormond
Beach, Inc., as trustor, in favor of Fidelity National Title Insurance Company,
as trustee, for the benefit of Wachovia Bank, National Association, as
Collateral Trustee, as beneficiary, recorded as Instrument Number
20041229-0344171 in the Official Records of Ventura County, California on
December 29, 2004, as further supplemented by that certain Second Supplement to
Amended and Restated Second Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Fixture Filing dated October 7, 2005 by Reliant Energy
Ormond Beach, Inc., as trustor, in favor of Fidelity National Title Insurance
Company, as trustee, for the benefit of Wachovia Bank, National Association, as
Collateral Trustee, as beneficiary, recorded as Instrument Number
20051027-0265505 in the Official Records of Ventura County, California on
October 27, 2005, as further supplemented by that certain Third Supplement to
Amended and Restated Second Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Fixture Filing dated December 1, 2006 by Reliant Energy
Ormond Beach, Inc., as trustor, in favor of Fidelity National Title Insurance
Company, as trustee, for the benefit of U.S. Bank National Association (as
successor-in-interest to Wachovia Bank, National Association), as Collateral
Trustee, as beneficiary, recorded as Instrument Number 20061211-00258859-0 in
the Official Records of Ventura County, California on December 11, 2006;
     (j) the Amended and Restated Second Fee and Leasehold Mortgage, Assignment
of Leases and Rents, Security Agreement and Fixture Filing between Reliant
Energy Seward, LLC, as mortgagor, and Wachovia Bank, National Association, as
Collateral Trustee, as mortgagee, dated July 1, 2003, recorded on July 9, 2003
in the Office of the Recorder of Deeds in and for

-6-



--------------------------------------------------------------------------------



 



Indiana County, Pennsylvania in Mortgage Book Volume 1305 Page 452, as
supplemented by that certain First Supplement to Amended and Restated Second Fee
and Leasehold Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing dated effective as of December 22, 2004 between Reliant Energy
Seward, LLC, as mortgagor, and Wachovia Bank, National Association, as
Collateral Trustee, as mortgagee, recorded on December 23, 2004 in the Office of
the Recorder of Deeds in and for Indiana County, Pennsylvania in Mortgage Book
Volume 1454, Page 649, as further supplemented by that certain Second Supplement
to Amended and Restated Second Fee and Leasehold Mortgage, Assignment of Leases
and Rents, Security Agreement and Fixture Filing made as of October 6, 2005 but
effective as of October 7, 2005 between Reliant Energy Seward, LLC, as
mortgagor, and Wachovia Bank, National Association, as Collateral Trustee, as
mortgagee, recorded on October 28, 2005 in the Office of the Recorder of Deeds
in and for Indiana County, Pennsylvania in Mortgage Book Volume 1536, Page 442,
as further supplemented by that certain Third Supplement to Amended and Restated
Second Fee and Leasehold Mortgage, Assignment of Leases and Rents, Security
Agreement and Fixture Filing made as of November 30, 2006 but effective as of
December 1, 2006 between Reliant Energy Seward, LLC, as mortgagor, and U.S. Bank
National Association (as successor-in-interest to Wachovia Bank, National
Association), as Collateral Trustee, as mortgagee, recorded on December 7, 2006
in the Office of the Recorder of Deeds in and for Indiana County, Pennsylvania
in Mortgage Book Volume 1640, Page 226;
     (k) the Amended and Restated Second Mortgage, Assignment of Leases and
Rents, Security Agreement and Fixture Filing between Reliant Energy Shelby
County, LP, as mortgagor, and Wachovia Bank, National Association, as Collateral
Trustee, as mortgagee, dated July 1, 2003, recorded on July 7, 2003 under
Document Number 03-3266 in the Recorder’s Office of Shelby County, Illinois and
recorded on July 10, 2003 under Document Number 2003R01809 in Record Book 152,
Page 68 of the Recorder’s Office of Cumberland County, Illinois, as supplemented
by that certain First Supplement to Amended and Restated Second Mortgage,
Assignment of Leases and Rents, Security Agreement and Fixture Filing dated
December 22, 2004 between Reliant Energy Shelby County, LP, as mortgagor, and
Wachovia Bank, National Association, as Collateral Trustee, as mortgagee,
recorded on December 23, 2004 under Document Number 04-4915 in the Recorder’s
Office of Shelby County, Illinois, and recorded on December 22, 2004 under
Document Number 2004R02716 in the Recorder’s Office of Cumberland County,
Illinois, as further supplemented by that certain Second Supplement to Amended
and Restated Second Mortgage, Assignment of Leases and Rents, Security Agreement
and Fixture Filing dated October 7, 2005 between Reliant Energy Wholesale
Generation, LLC (into which Reliant Energy Shelby County, LP, among other
companies, was merged), as mortgagor, and Wachovia Bank, National Association,
as Collateral Trustee, as mortgagee, recorded on October 31, 2005 under Document
Number 05-3967 in the Recorder’s Office of Shelby County, Illinois, and recorded
on October 25, 2005 under Document Number 2005R02870 in the Recorder’s Office of
Cumberland County, Illinois, as further supplemented by that certain Third
Supplement to Amended and Restated Second Mortgage, Assignment of Leases and
Rents, Security Agreement and Fixture Filing dated December 1, 2006 between
Reliant Energy Wholesale Generation, LLC (into which Reliant Energy Shelby
County, LP, among other companies, was merged), as mortgagor, and U.S. Bank
National Association (as successor-in-interest to Wachovia Bank, National
Association), as Collateral Trustee, as mortgagee, recorded on December 7, 2006
under Document Number 06-4008 in the Recorder’s

-7-



--------------------------------------------------------------------------------



 



Office of Shelby County, Illinois, and recorded on December 7, 2006 under
Document Number 2006R02442 in the Recorder’s Office of Cumberland County,
Illinois; and
     (l) the Existing Florida Mortgages.
Item 3
     (a) Loan Policy of Title Insurance (Policy No. 26-041-92-198619) issued by
Fidelity National Title Insurance Company of New York, as co-insurer, and
endorsed by First American Title Insurance Company (Co-Insurance Policy
Certificate No. 32602-ILCI-003-B), as co-insurer, as modified by Modification
Endorsement dated July 11, 2003, and further modified by Modification
Endorsement dated December 22, 2004, as further modified by Modification
Endorsement dated October 25, 2005, and as further modified by Modification
Endorsement dated December 7, 2006;
     (b) Loan Policy of Title Insurance (Policy No. 27-041-92-243358) issued by
Fidelity National Title Insurance Company and re-insured by Chicago Title
Insurance Company, as modified by Modification Endorsement dated July 8, 2003,
and further modified by Modification Endorsement dated December 22, 2004, as
further modified by Modification Endorsement dated November 2, 2005, and as
further modified by Modification Endorsement dated December 7, 2006;
     (c) (i) Loan Policy of Title Insurance (Policy No. G47-1007534) issued by
Lawyers Title Insurance Corporation as co-insurer, and re-insured by
Commonwealth Land Title Insurance Company and Transnation Title Insurance
Company, (ii) Loan Policy of Title Insurance (Policy No. 26-041-92-198990)
issued by Fidelity National Title Insurance Company of New York as co-insurer,
and (iii) Loan Policy of Title Insurance (Policy No. M-9994-5515164) issued by
Stewart Title Guaranty Company, all as modified by Modification Endorsements
dated July 1, 2003, and all as further modified by Modification Endorsements
dated December 22, 2004, and all as further modified by Modification Endorsement
dated October 25, 2005, and all as further modified by Modification Endorsement
dated December 7, 2006;
     (d) Loan Policy of Title Insurance (Policy No. 27-041-92-243362) issued by
Fidelity National Title Insurance Company, as co-insurer, and endorsed by First
American Title Insurance Company (Co-Insurance Policy Certificate
No. 32602-CACI-004-B), as co-insurer, as modified by Modification Endorsement
dated July 8, 2003, and further modified by Modification Endorsement dated
December 22, 2004, and as further modified by Modification Endorsement dated
November 3, 2005, and as further modified by Modification Endorsement dated
December 7, 2006;
     (e) Loan Policy of Title Insurance (Policy No. 27-041-92-243351) issued by
Fidelity National Title Insurance Company, as co-insurer, and endorsed by First
American Title Insurance Company (Co-Insurance Policy Certificate
No. 32602-CACI-005-B), as co-insurer, as modified by Modification Endorsement
dated July 8, 2003, and further modified by Modification Endorsement dated
December 22, 2004, and as further modified by Modification Endorsement

-8-



--------------------------------------------------------------------------------



 



dated November 14, 2005, and as further modified by Modification Endorsement
dated December 7, 2006;
     (f) Loan Policy of Title Insurance (Policy No. 27-041-92-243364) issued by
Fidelity National Title Insurance Company, as co-insurer, and endorsed by First
American Title Insurance Company (Co-Insurance Policy Certificate
No. 32602-CACI-006-B), as co-insurer, and re-insured by Fidelity National Title
Insurance Company of New York, Security Union Title Insurance Company, Chicago
Title Insurance Company, Ticor Title Insurance, and Alamo Title Insurance, as
modified by Modification Endorsement dated July 8, 2003, and further modified by
Modification Endorsement dated December 22, 2004, and as further modified by
Modification Endorsement dated November 3, 2005 as to San Bernardino County and
dated November 8, 2005 as to Riverside County, and as further modified by
Modification Endorsement dated December 7, 2006 as to San Bernardino County and
dated December 7, 2006 as to Riverside County;
     (g) (i) Loan Policy of Title Insurance (Policy No. G47-1651038) issued by
Lawyers Title Insurance Corporation as co-insurer, and re-insured by
Commonwealth Land Title Insurance Company and Transnation Title Insurance
Company, (ii) Loan Policy of Title Insurance (Policy No. 26-041-92-198991)
issued by Fidelity National Title Insurance Company of New York as co-insurer,
and (iii) Loan Policy of Title Insurance (Policy No. M-9994-5515162) issued by
Stewart Title Guaranty Company, all as modified by Modification Endorsements
dated July 1, 2003, and all as further modified by Modification Endorsements
dated December 22, 2004, and all as further modified by Modification Endorsement
dated October 26, 2005, and all as further modified by Modification Endorsement
dated December 7, 2006;
     (h) Loan Policy of Title Insurance (Policy No. 5482-255764) issued by
Fidelity National Title Insurance Company of New York, and re-insured by
Security Union Title Insurance Company, Chicago Title Insurance Company, Ticor
Title Insurance, and First American Title Insurance Company, as modified by
Modification Endorsement dated July 10, 2003;
     (i) Loan Policy of Title Insurance (Policy No. 27-041-92-243353) issued by
Fidelity National Title Insurance Company, as co-insurer, and endorsed by First
American Title Insurance Company (Co-Insurance Policy Certificate
No. 32602-CACI-007-B), as co-insurer, and re-insured by Fidelity National Title
Insurance Company of New York, Security Union Title Insurance Company, Chicago
Title Insurance Company, Ticor Title Insurance, and Alamo Title Insurance, as
modified by Modification Endorsement dated July 15, 2003, and further modified
by Modification Endorsement dated December 22, 2004, and as further modified by
Modification Endorsement dated November 7, 2005, and as further modified by
Modification Endorsement dated December 7, 2006;
     (j) Loan Policy of Title Insurance (Policy No. 27-041-92-243360) issued by
Fidelity National Title Insurance Company, as co-insurer, and endorsed by First
American Title Insurance Company (Co-Insurance Policy Certificate
No. 32602-CACI-008-B), as co-insurer, and re-insured by Fidelity National Title
Insurance Company of New York, Security Union Title Insurance Company, Chicago
Title Insurance Company, Ticor Title Insurance, and Alamo Title

-9-



--------------------------------------------------------------------------------



 



Insurance, as modified by Modification Endorsement dated July 15, 2003, and
further modified by Modification Endorsement dated December 22, 2004, and as
further modified by Modification Endorsement dated October 27, 2005, and as
further modified by Modification Endorsement dated December 7, 2006;
     (k) Loan Policy of Title Insurance (Policy No. 5482-255762) issued by
Fidelity National Title Insurance Company of New York, and re-insured by
Security Union Title Insurance Company, Chicago Title Insurance Company, Ticor
Title Insurance, and First American Title Insurance Company, as modified by
Modification Endorsement dated July 10, 2003;
     (l) (i) Loan Policy of Title Insurance (Policy No. G47-1651037) issued by
Lawyers Title Insurance Corporation as co-insurer, as re-insured by Commonwealth
Land Title Insurance Company, (ii) Loan Policy of Title Insurance (Policy
No. 26-041-92-198989) issued by Fidelity National Title Insurance Company of New
York as co-insurer, and (iii) Loan Policy of Title Insurance (Policy No.
M-9994-5515163) issued by Stewart Title Guaranty Company, all as modified by
Modification Endorsements dated July 1, 2003, and all as further modified by
Modification Endorsements dated December 22, 2004, and all as further modified
by Modification Endorsement dated October 28, 2005, and all as further modified
by Modification Endorsement dated December 7, 2006; and
     (m) Loan Policy of Title Insurance (Policy No. 26-041-92-198630) issued by
Fidelity National Title Insurance Company of New York, , as co-insurer, and
endorsed by First American Title Insurance Company (Co-Insurance Policy
Certificate No. 32602-ILCI-010-B), as co-insurer, and re-insured by Chicago
Title and Trust Company, Security Union Title Insurance Company, Chicago Title
Insurance Company, and Ticor Title Insurance, as modified by Modification
Endorsement dated July 10, 2003, and further modified by Modification
Endorsement dated December 22, 2004, and as further modified by Modification
Endorsement dated October 31, 2005 as to Shelby County and dated October 25,
2005 as to Cumberland County, and as further modified by Modification
Endorsement dated December 7, 2006 as to Shelby County and dated December 7,
2006 as to Cumberland County.

-10-



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(f)
SECURED HEDGE AGREEMENTS
None

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(g)
EXISTING INDEBTEDNESS

1.   12% Note Indenture dated as of April 27, 2000 between Orion Power Holdings,
Inc. and Wilmington Trust Company, and any “Notes” as defined therein or
executed pursuant thereto

2.   Participation Agreement dated August 24, 2000, among Conemaugh Lessor Genco
LLC, as Owner Lessor, Reliant Energy Mid-Atlantic Power Holdings, LLC, as
Facility Lessee, Wilmington Trust Company, as Lessor Manager, PSEGR Conemaugh
Generation, LLC, as Owner Participant, Bankers Trust Company, as Lease Indenture
Trustee and Pass Through Trustee, as amended to the date hereof, and any
“Operative Documents” as defined therein or executed pursuant thereto

3.   Participation Agreement dated as of August 24, 2000, among Keystone Lessor
Genco LLC, as Owner Lessor, Reliant Energy Mid-Atlantic Power Holdings, LLC, as
Facility Lessee, Wilmington Trust Company, as Lessor Manager, PSEGR Keystone
Generation, LLC, as Owner Participant, Bankers Trust Company, as Lease Indenture
Trustee and as Pass Through Trustee, as amended to the date hereof, and any
“Operative Documents” as defined therein or executed pursuant thereto

4.   Participation Agreement dated August 24, 2000 among Shawville Lessor Genco
LLC, as Owner Lessor, Reliant Energy Mid-Atlantic Power Holdings, LLC, a
Facility Lessee, Wilmington Trust Company, as Lessor Manager, PSEGR Shawville
Generation, LLC, as Owner Participant, Bankers Trust Company, as Lease Indenture
Trustee and as Pass Through Trustee, as amended to the date hereof, and any
“Operative Documents” as defined therein or executed pursuant thereto

5.   Credit Agreement dated as of December 15, 1999 by and among Reliant Energy
Channelview LP, the lenders named on the signature pages thereto, Bank of
America, N.A., as Administrative Agent and as Collateral Agent, and Teachers
Insurance and Annuity of America, as Institutional Agent, as amended to the date
hereof, and any “Loan Documents” as defined therein or executed pursuant thereto

6.   Reliant Energy, Inc.’s 9.25% Senior Secured Notes due 2010 issued under an
Indenture dated as of July 1, 2003 between Reliant Energy, Inc. and Wilmington
Trust Company, as Trustee, and any “Note Documents” as defined therein or
executed pursuant thereto.

7.   Reliant Energy, Inc.’s 9.50% Senior Secured Notes due 2013 issued under an
Indenture dated as of July 1, 2003 between Reliant Energy, Inc. and Wilmington
Trust Company, as Trustee, and any “Note Documents” as defined therein or
executed pursuant thereto

8.   Reliant Energy, Inc.’s 5.00% Convertible Senior Subordinated Notes due 2010
issued under an Indenture dated as of June 24, 2003 between Reliant Energy, Inc.
and Wilmington Trust Company, as Trustee.

 



--------------------------------------------------------------------------------



 



9.   Reliant Energy, Inc.’s 6.75% Senior Secured Notes due 2014 issued under a
First Supplemental Indenture dated as of December 22, 2004 to Senior Indenture
dated as of December 22, 2004 between Reliant Energy, Inc. and Wilmington Trust
Company, as Trustee, and any “Note Documents” as defined therein or executed
pursuant thereto

Capital Leases
1. Facilities Agreement dated as of the 31st day of July, 2002, by and between
Kern River Gas Transmission Company and Reliant Energy Bighorn L.L.C. (now
Reliant Energy Wholesale Generation, L.L.C.), pertaining to the design,
permitting, construction and operation of lateral pipeline facilities for the
purpose of interconnecting the Bighorn plant to the Kern River gas mainline.
2. Facilities Services Agreement entered into on March 29, 2004 but effective as
of October 1, 2003, by and among Atlantic City Electric Company, Conemaugh Power
LLC, Constellation Power Source Generation, Inc., Exelon Generation Company,
PSEG Fossil LLC, Reliant Energy Mid-Atlantic Power Holdings, LLC, UGI
Development Company and Conemaugh Fuels, LLC.

-2-



--------------------------------------------------------------------------------



 



SCHEDULE 2.1
COMMITMENTS
AND PRO RATA SHARES

                                              Revolver L/C                    
Issuer Amount                     for Revolving     Revolving Credit  
Pre-Funded L/C   Letters of Lender   Commitment   Commitment   Credit
Deutsche Bank AG,
    $***       $***     $***  
New York Branch
                       
Goldman Sachs
    ***       ***       ***  
Credit Partners L.P.
                       
JPMorgan Chase
    ***       ***       ***  
Bank, N.A.
                       
Merrill Lynch
    ***       ***       ***  
Capital Corporation
                       
Bear, Stearns & Co.
    ***       ***       ***  
Inc.
                       
ABN Amro Bank
N.V.
    ***       ***       ***  
Total
  $ 500,000,000     $ 250,000,000     $ 500,000,000  

 

***   The confidential content of this Schedule 2.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.8(c)
EFFECTIVE DATE MORTGAGED PROPERTIES

                  Owned         Project   Real Property Assets*   Location  
Owner
1. Aurora
  Fee parcel and easement parcel as set forth in Loan Policy Number
26-041-92-198619   2909 North Eola Road, Aurora, DuPage County, Illinois 60504  
Reliant Energy
Wholesale
Generation, LLC
 
           
2. Bighorn
  Parcels I and II (leasehold), Parcels III through IX and XI through XII
(easement) as set forth in Loan Policy Number 27-041-92-243358   1275 Primm
Blvd., Primm, Clark County, Nevada 89019   Reliant Energy Wholesale Generation,
LLC
 
           
3. Choctaw
  Tracts 1 and 3 through 8 (fee) and Tract 2 (easement) as set forth in Loan
Policy Number G-47-1007534   91 Hwy. 407, West French Camp, Choctaw County,
Mississippi 39745   Reliant Energy Wholesale Generation, LLC
 
           
4. Coolwater
  Parcel A (fee) and Parcels B through G (easement) as set forth in Loan Policy
Number 27-041-92-243362   37000 East Santa Fe Street, Daggett, San Bernardino
County, California 92327   Reliant Energy Coolwater, Inc.
 
           
5. Ellwood
  Parcels One through Three (fee) and Parcel Four (easement) as set forth in
Loan Policy Number 27-041-92-243351   30 Las Armas Road, Goleta, Santa Barbara
County, California 90117   Reliant Energy Ellwood, Inc.
 
           
6. Etiwanda
  Parcel One (fee) and Parcels Two and Three (easement) as set forth in Loan
Policy Number 27-041-92-243364   8996 Etiwanda Ave., Rancho Cucamonga, San
Bernardino County, California 91739   Reliant Energy Etiwanda, Inc.
 
           
7. Hunterstown
  Parcels “First Described” and “Second Described” (fee) as set forth in Loan
Policy Number G47-1651038   1731 Hunterstown Road, Gettysburg (Straban
Township), Adams County, Pennsylvania 17325   Reliant Energy Wholesale
Generation, LLC

 



--------------------------------------------------------------------------------



 



                  Owned         Project   Real Property Assets*   Location  
Owner
8. Indian River
  Parcels 1A, 2A, and 2B (fee) and Parcel 3 (easement) as set forth in Loan
Policy Number 5482-255764   7800 South US Highway 1, Titusville, Brevard County,
Florida 32780   Reliant Energy Florida, LLC
 
           
9. Mandalay
  Parcel 1 (fee), Parcels 2 and 3 (easement), and Parcels 4 through 11
(leasehold) as set forth in Loan Policy Number 27-041-92-243353   393 North
Harbor Blvd., Oxnard, Ventura County, California 93035   Reliant Energy
Mandalay, Inc.
 
           
10. Ormond Beach
  Parcel 1 (fee) and Parcel 2 (easement) as set forth in Loan Policy Number
27-041-92-243360   6635 South Edison Drive, Oxnard, Ventura County, California
93033   Reliant Energy Ormond Beach, Inc.
 
           
11. Osceola
  Parcel 1 (fee) and Parcel 2 (easement) as set forth in Loan Policy Number
5482-255762   5200 W. Hollopaw Road, St. Cloud, Osceola County, Florida
34773-8461   Reliant Energy Florida, LLC
 
           
12. Seward
  Parcels “First Described” and “Second Described” (fee) as set forth in Loan
Policy Number G47-1651037   595 Plant Road, New Florence (East Wheatfield
Township), Indiana County, Pennsylvania 15944   Reliant Energy Seward, LLC
 
           
13. Shelby
  Parcel 1 (fee) and Parcels 2 through 15 (easement) as set forth in Loan Policy
Number 26-041-92-198630   344A Rural Route 1, Centerline Road, Neoga, Shelby
County, Illinois 62447   Reliant Energy Wholesale Generation, LLC

 

*   All Loan Policies referenced in this Schedule 5.8(c) are as modified as of
December, 2004, as of October, 2005 and as of December 2006.

-2-



--------------------------------------------------------------------------------



 



SCHEDULE 5.9(c)
ENVIRONMENTAL MATTERS
NONE

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.13
SUBSIDIARIES AND OTHER EQUITY INVESTMENTS
Part (a)
See attached organizational chart.

 



--------------------------------------------------------------------------------



 



(FLOW CHART) [h69489h6948902.gif]

 



--------------------------------------------------------------------------------



 



(FLOW CHART) [h69489h6948903.gif]

 



--------------------------------------------------------------------------------



 



(FLOW CHART) [h69489h6948904.gif]

 



--------------------------------------------------------------------------------



 



Part (b)

              Jurisdiction of   Organizational/Taxpayer     Organization  
Identification Number
Reliant Energy, Inc.
  Delaware   3271860/76-0655566
Reliant Energy Asset Management, LLC
  Delaware   3493739/46-0471966
Reliant Energy Broadband, Inc.
  Delaware   3268583/76-0655569
Reliant Energy California Holdings, LLC
  Delaware   2867853/76-0566778
Reliant Energy CapTrades Holding Corp.
  Delaware   3027328/51-0389078
Reliant Energy Communications, Inc.
  Delaware   3059688/76-0616444
Reliant Energy Coolwater, Inc.
  Delaware   2814636/76-0555457
Reliant Energy Corporate Services, LLC
  Delaware   3667453/56-2368220
Reliant Energy Electric Solutions, LLC
  Delaware   3476881/69-0007344
Reliant Energy Ellwood, Inc.
  Delaware   2825383/76-0555453
Reliant Energy Etiwanda, Inc.
  Delaware   2824243/76-0555456
Reliant Energy Florida, LLC
  Delaware   3602852/74-2931711
Reliant Energy Key/Con Fuels, LLC
  Delaware   3304223/76-0664189
Reliant Energy Mandalay, Inc.
  Delaware   2824247/76-0555455
Reliant Energy Northeast Generation, Inc.
  Delaware   3202113/76-0639817
Reliant Energy Northeast Holdings, Inc.
  Delaware   3202371/51-0399148
Reliant Energy Ormond Beach, Inc.
  Delaware   2889806/76-0573510
Reliant Energy Power Generation, Inc.
  Delaware   2608628/76-0530625
Reliant Energy Sabine (Delaware), Inc.
  Delaware   2822610/52-2067701
Reliant Energy Sabine (Texas), Inc.
  Delaware   2822615/76-0555452
Reliant Energy Services Desert Basin, LLC
  Delaware   3081690/76-0625991
Reliant Energy Services Mid-Stream, LLC
  Delaware   3161524/76-0637432
Reliant Energy Services, Inc.
  Delaware   2222789/72-1183055
Reliant Energy Seward, LLC
  Delaware   3024328/76-0656057
Reliant Energy Solutions East, LLC
  Delaware   3487883/46-0471983
Reliant Energy Trading Exchange, Inc.
  Delaware   3213568/76-0642320
Reliant Energy Ventures, Inc.
  Delaware   2320013/76-0387091
Reliant Energy Wholesale Generation, LLC
  Delaware   3811728/20-1253947

Address of principal place of business for all Loan Parties:
1000 Main Street
Houston, Texas 77002

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.17
INTELLECTUAL PROPERTY MATTERS
NONE

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.3(vii)
LIST OF AGREEMENTS PROHIBITING SUBORDINATION
OF INTERCOMPANY INDEBTEDNESS

1.   Participation Agreement dated August 24, 2000, among Conemaugh Lessor Genco
LLC, as Owner Lessor, Reliant Energy Mid-Atlantic Power Holdings, LLC, as
Facility Lessee, Wilmington Trust Company, as Lessor Manager, PSEGR Conemaugh
Generation, LLC, as Owner Participant, Bankers Trust Company, as Lease Indenture
Trustee and Pass Through Trustee, as amended to the date hereof, and any
“Operative Documents” as defined therein or executed pursuant thereto

2.   Participation Agreement dated as of August 24, 2000, among Keystone Lessor
Genco LLC, as Owner Lessor, Reliant Energy Mid-Atlantic Power Holdings, LLC, as
Facility Lessee, Wilmington Trust Company, as Lessor Manager, PSEGR Keystone
Generation, LLC, as Owner Participant, Bankers Trust Company, as Lease Indenture
Trustee and as Pass Through Trustee, as amended to the date hereof, and any
“Operative Documents” as defined therein or executed pursuant thereto

3.   Participation Agreement dated August 24, 2000 among Shawville Lessor Genco
LLC, as Owner Lessor, Reliant Energy Mid-Atlantic Power Holdings, LLC, a
Facility Lessee, Wilmington Trust Company, as Lessor Manager, PSEGR Shawville
Generation, LLC, as Owner Participant, Bankers Trust Company, as Lease Indenture
Trustee and as Pass Through Trustee, as amended to the date hereof, and any
“Operative Documents” as defined therein or executed pursuant thereto

4.   Credit Agreement dated as of December 15, 1999 by and among Reliant Energy
Channelview LP, the lenders named on the signature pages thereto, Bank of
America, N.A., as Administrative Agent and as Collateral Agent, and Teachers
Insurance and Annuity of America, as Institutional Agent, as amended to the date
hereof, and any “Loan

5.   12% Note Indenture dated as of April 27, 2000 between Orion Power Holdings,
Inc. and Wilmington Trust Company, and any “Notes” as defined therein or
executed pursuant thereto

6.   Amended and Restated Working Capital Facility dated as of December 1, 2006
by and among Reliant Energy Power Supply, LLC, the Guarantors party thereto, and
Merrill Lynch Capital Corporation, as Lender, as amended to the date hereof, and
any “Transaction Documents” as defined therein or executed pursuant thereto

7.   Amended and Restated Credit Sleeve and Reimbursement Agreement dated as of
December 1, 2006, by and among Reliant Energy Power Supply, the Other Reliant
Retail Obligors referred to herein, as Reimbursement Guarantors, Merrill Lynch
Commodities, Inc., as Sleeve Provider, and Merrill Lynch & Co., Inc., as ML
Guarantee Provider, as amended to the date hereof, and any “Transaction
Documents” as defined therein or executed pursuant thereto

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.10(e)

1.   Collateral Trust Agreement (Separate Collateral) dated as of June 12, 2007
among the Borrower, the Guarantors and U.S. Bank National Association, as
Collateral Trustee (in such capacity, the “Separate Collateral Trustee”), and
acknowledged by Wilmington Trust Company, as Trustee under each of the
Indentures, and Deutsche Bank AG New York Branch, as Collateral Trustee Agent
(in such capacity, the “Separate Collateral Trustee Agent”)

2.   Collateral Trust Agreement (Shared Collateral) dated as of June 12, 2007,
among the Borrower, the Guarantors and U.S. Bank National Association, as
Collateral Trustee (in such capacity, the “Shared Collateral Trustee”)

3.   Assignment and Assumption Agreement dated as of June 12, 2007 between the
Separate Collateral Trustee and the Shared Collateral Trustee

4.   Second Amended and Restated Security Agreement (Separate Collateral) dated
as of June 12, 2007 among the Borrower, the Guarantors and the Separate
Collateral Trustee, and acknowledged and agreed to by the Separate Collateral
Trustee Agent

5.   Second Amended and Restated Security Agreement (Shared Collateral) dated as
of June 12, 2007 among the Borrower, the Guarantors and the Shared Collateral
Trustee.

6.   Termination and Release Agreement dated as of June 12, 2007, among the
Borrower, U.S. Bank National Association, as Collateral Trustee, Bank of
America, N.A., as Collateral Trustee Agent, and Mellon Financial Markets, LLC
(regarding the termination of the Securities Account Control Agreement dated as
of March 1, 2005 among such parties

7.   Securities Account Control Agreement dated as of June 12, 2007, among the
Borrower, the Shared Collateral Trustee, Deutsche Bank AG New York Branch, as
Collateral Trustee Agent (the “Shared Collateral Trustee Agent”), and Mellon
Bank, N.A., as the Securities Intermediary

8.   Termination and Release Agreement dated as of June 12, 2007, among the
Borrower and the other Loan Parties named therein and parties thereto, U.S. Bank
National Association, as Collateral Trustee, Bank of America, N.A., as
Collateral Trustee Agent, and Mellon Bank, N.A., regarding the blocked accounts
described therein

9.   Blocked Account Agreement, dated as of June 12, 2007, among the Borrower
and the other Loan Parties named therein and parties thereto, Mellon Bank, N.A.,
the Shared Collateral Trustee, and the Shared Collateral Trustee Agent

10.   Acceptance of Resignation Letter from Bank of America, N.A., as collateral
agent

11.   Mortgage Supplements

12.   Security Agreement dated as of June 12, 2007 among the Borrrower, the
other Loan Parties, and Deutsche Bank, as Collateral Agent

 



--------------------------------------------------------------------------------



 



SCHEDULE 11.2
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES
NOTICE ADDRESS FOR BORROWER:

     
Reliant Energy, Inc.
   
1000 Main Street
   
Houston, TX 77002 
   
Facsimile No.:
  (713) 497-0881 
Attention:
  Andrew C. Johannesen
Copy to:
  Michael L. Jines

NOTICE ADDRESS FOR ADMINISTRATIVE AGENT:
Deutsche Bank AG, New York Branch
100 Plaza One, 8th Floor
Jersey City, NJ 07311-3901

     
Attention:
  Helaine Griffin-Williams
Telephone No.:
  (201) 593-2172 
Facsimile No.:
  (201) 593-2309 
Electronic Mail:
  helaine.griffin-williams@db.com

Copy to:
Deutsche Bank AG, New York Branch
60 Wall Street, 44th Floor
New York, NY 10005-2836

     
Attention:
  Marcus Tarkington
Telephone No.:
  (212) 250-6153 
Facsimile No.:
  (212) 797-0070 
Electronic Mail:
  marcus.tarkington@db.com

NOTICE ADDRESS FOR DEUTSCHE BANK AG AS L/C ISSUER:
Deutsche Bank AG, New York Branch
Global Transaction Banking — Trade Finance
60 Wall Street, 25th Floor
New York, NY 10005-2836

     
Attention:
  Deepak K. Menghrajani
Telephone:
  (212) 250-7376 
Electronic Mail:
  deepak.menghrajani@db.com

 



--------------------------------------------------------------------------------



 



EXHIBIT A
[FORM OF] BORROWING NOTICE
[Date]1
To: DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Credit and Guaranty Agreement, dated as
of June 12, 2007 (as such agreement may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among (i) Reliant
Energy, Inc., a Delaware corporation (the “Borrower”); (ii) the other Loan
Parties referred to therein, as Guarantors; (iii) the Lenders referred to
therein; and (iv) Deutsche Bank AG New York Branch, as Administrative Agent.
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Credit Agreement.
     The undersigned hereby requests a Borrowing of [Revolving Credit Loans] or
[Term Loans]:2

  1.   On                                                             .3     2.
  In the amount of $
                                                            .4     3.  
Comprised of                                                              [Base
Rate Loans or Eurodollar Rate Loans].     4.   [If Eurodollar Rate Loans are
being requested] [For an Interest Period of                      months [one,
two, three, six, nine, or, if available, twelve months].]

     The foregoing request complies with the requirements of Article II of the
Credit Agreement. The undersigned hereby certifies that the following statements
are true and correct on the date hereof, and will be true and correct on the
date of receipt of the proceeds of the applicable Borrowing requested herein
(both before and after giving effect to the applicable Borrowing):
 

1   Notice must be received by the Administrative Agent not later than
11:00 a.m. (New York time), (i) in the case of Base Rate Loans, on the Business
Day on which such Loan is to be made and (ii) in the case of Eurodollar Rate
Loans, on the third Business Day preceding the date on which such Loan is to be
made.   2   State whether such Term Loan is a Pre-Funded L/C Term Loan or an
Incremental Term Loan.   3   Such day must be a Business Day.   4   The
aggregate principal amount of Loans of a particular Type requested pursuant to
this Notice shall be in a minimum amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof, unless such amount is borrowed pursuant to
Section 2.3(c) of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



  (a)   the representations and warranties set forth in Article V of the Credit
Agreement, in the other Loan Documents, or in any certificate or other document
furnished by, or on behalf of, a Loan Party pursuant to, or in connection with,
the Credit Agreement or any other Loan Document, are true and correct in all
material respects (except to the extent that such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties are true and correct in all material respects as of such earlier
date); provided, that representations and warranties which have Material Adverse
Effect qualifiers are true and correct in all respects to the extent that such
Material Adverse Effect qualifier is applicable thereto;     (b)   no Default
has occurred, and no Default will occur by reason of the making of the
[Revolving Credit Loan] or [Term Loan] requested herein; and     (c)   [in the
case of a Revolving Credit Loan] [in the case of a Term Loan] the proceeds of
the requested Borrowing are being used as provided in Section 6.10 of the Credit
Agreement.     (d)   in the case of the incurrence of Pre-Funded L/C Term Loans,
the conditions set forth in Section 2.3(c)(i)(B) or Section 2.5(d), as
applicable, have been satisfied.

     [For any Borrowing of Revolving Credit Loans] [The undersigned hereby
further certifies that on the date hereof, and after giving effect to the
Revolving Credit Borrowing hereunder, the Borrower will be in compliance with
the proviso to Section 2.1(b) of the Credit Agreement.]
A-2
Form of Borrowing Notice

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this certificate to be
executed on this ___ day of ___, 20___.

            RELIANT ENERGY, INC.
      By:           Name:           Title:        

A-3
Form of Borrowing Notice

 



--------------------------------------------------------------------------------



 



EXHIBIT B
[FORM OF] L/C CERTIFICATE

To:   DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent
[Insert the name of the L/C Issuer from whom the Borrower or the applicable Loan
Party is requesting that a Letter of Credit be issued]

[Date]1
Ladies and Gentlemen:
     Reference is made to that certain Credit and Guaranty Agreement, dated as
of June 12, 2007 (as such agreement may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among (i) Reliant
Energy, Inc., a Delaware corporation (the “Borrower”); (ii) the other Loan
Parties referred to therein, as Guarantors; (iii) the Lenders referred to
therein; and (iv) Deutsche Bank AG New York Branch, as Administrative Agent.
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Credit Agreement.
     The undersigned hereby requests the issuance, amendment, renewal or
extension (as applicable) of a Letter of Credit:

  1.   Proposed date of issuance, amendment, renewal or extension of such
[Revolving L/C] [Pre-Funded L/C]:                                  .2     2.  
For the issuance of a new Letter of Credit:

  (a)   Face amount of such Letter of Credit:     (b)   Expiration date of such
Letter of Credit.     (c)   Name and address of the beneficiary of such Letter
of Credit:                                        

  3.   For the amendment, renewal or extension of a Letter of Credit: A
description of the Letter of Credit, amendment, renewal or extension (as
applicable) being requested is as follows:        
 
       
 
       
 

 

1   To be delivered by 3:00 p.m. (New York time) at least two (2) Business Days
prior to the proposed date of issuance, amendment, renewal or extension.   2  
Must be a Business Day.

B-1
Form of L/C Certificate

 



--------------------------------------------------------------------------------



 



  4.   Any other information as shall be necessary to prepare, amend, renew or
extend the applicable Letter of Credit is as set forth below:        
 
       
 
    5.   The full text of any certificate to be presented by the beneficiary in
case of any drawing thereunder is as follows:        
 
       
 

     [The following language is to be included for any issuance of a Letter of
Credit, or to amend an outstanding Letter of Credit to increase the face amount
thereof] The undersigned hereby certifies that the following statements are true
and correct on the date hereof and will be true and correct on the proposed date
of issuance or amendment (as applicable) of the Letter of Credit, both before
and after giving effect to such issuance or amendment (as applicable):

  (a)   the representations and warranties set forth in Article V of the Credit
Agreement, in the other Loan Documents, or in any certificate or other document
furnished by, or on behalf of, a Loan Party pursuant to, or in connection with,
the Credit Agreement or any other Loan Document, are true and correct in all
material respects (except to the extent that such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties are true and correct in all material respects as of such earlier
date); provided, that representations and warranties which have Material Adverse
Effect qualifiers are true and correct in all respects to the extent that such
Material Adverse Effect qualifier is applicable thereto;     (b)   no Default
has occurred, and no Default will occur by reason of the making of the issuance
or amendment of the Letter of Credit requested herein;     (c)   [(i) the sum of
the aggregate Total Revolving Credit Outstandings (including L/C Exposure
attributable to the Letter of Credit to be issued or amended (as applicable) as
requested herein) does not exceed the current amount of the aggregate Revolving
Credit Commitments.]         [(i) the sum of the aggregate Pre-Funded Letter of
Credit Obligations (including L/C Exposure attributable to the Letter of Credit
to be issued or amended (as applicable) as requested herein) does not exceed the
current amount of the aggregate Pre-Funded L/C Commitments.]

B-2
Form of L/C Certificate

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this certificate to be
executed this ___ day of ___, 20[___].

            RELIANT ENERGY, INC.
      By:           Name:           Title:        

B-3
Form of L/C Certificate

 



--------------------------------------------------------------------------------



 



EXHIBIT C
[FORM OF] CONVERSION/CONTINUATION NOTICE
[Date]1
To: DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Credit and Guaranty Agreement, dated as
of June 12, 2007 (as such agreement may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among (i) Reliant
Energy, Inc., a Delaware corporation (the “Borrower”); (ii) the other Loan
Parties referred to therein, as Guarantors; (iii) the Lenders referred to
therein; and (iv) Deutsche Bank AG New York Branch, as Administrative Agent.
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Credit Agreement.
     The undersigned hereby requests the following conversion or continuation of
a Loan:

  1.   Check one: Conversion                      or Continuation
                    .     2.   Description of the Loan to be converted or
continued:                                                                  3.  
Principal amount of the Loan (or the portion thereof) to be converted or
continued:                                         2     4.   Date of
conversion, or last day of applicable Interest Period (as applicable):
                                             5.   For conversion of a Base Rate
Loan to a Eurodollar Rate Loan, or continuation of a Eurodollar Rate Loan for a
successive Interest Period, Interest Period selected, (i.e., one, two, three,
six, nine or, if available, twelve months), and the last day thereof3:
                    

 

1   Must be received not later than 11:00 a.m. (New York time), at least three
(3) Business Days prior to any conversion or continuation.   2   The aggregate
principal amount of Loans of a particular type continued as, or converted to,
Eurodollar Rate Loans or Base Rate Loans, as applicable, as part of the same
continuation or conversion, shall be in a minimum amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof.   3   Subject to the provisions
contained in the definition of “Interest Period” in Article I of the Credit
Agreement.

C-1
Form of Continuation/Conversion Notice

 



--------------------------------------------------------------------------------



 



     The undersigned hereby represents and warrants that the following statement
is true and correct on the date hereof, and will be true and correct on the date
of the conversion or continuation (as applicable) requested herein, both before
and after giving effect to such conversion or continuation:

  (a)   no Event of Default has occurred and is then continuing at the time of
any conversion to a Eurodollar Rate Loan, or any continuation of a Eurodollar
Rate Loan into a subsequent Interest Period.

          IN WITNESS WHEREOF, the undersigned has caused this certificate to be
executed this ___ day of ___, 20___.

            RELIANT ENERGY, INC.
      By:           Name:           Title:        

C-2
Form of Continuation/Conversion Notice

 



--------------------------------------------------------------------------------



 



EXHIBIT D
[FORM OF] REVOLVING CREDIT NOTE
REVOLVING CREDIT NOTE

     
 
   
$                                         
  New York, New York
 
  as of                                 

     FOR VALUE RECEIVED, RELIANT ENERGY, INC., a Delaware corporation (together
with its successors, the “Borrower”), DOES HEREBY PROMISE TO PAY to the order of
[INSERT NAME OF LENDER] (the “Lender”) at the office of Deutsche Bank AG New
York Branch, 60 Wall Street, MS NYC60-4305, New York, NY 10005-2858, in lawful
money of the United States of America in immediately available funds, the
principal amount of ___ Dollars ($ ___), or the aggregate unpaid principal
amount of all Revolving Credit Loans (as defined in the Credit Agreement
referred to below) made by the Lender to the Borrower pursuant to said Credit
Agreement, whichever is less, on such date or dates as is required by said
Credit Agreement, and to pay interest on the unpaid principal amount from time
to time outstanding hereunder, in like money, at such office, at such rates and
at such times as set forth in said Credit Agreement.
     The Borrower and any and all sureties, guarantors and endorsers of this
Note and all other parties now or hereafter liable hereon severally waive
demand, presentment for payment, protest, notice of any kind (including, but not
limited to, notice of dishonor, notice of protest, notice of intention to
accelerate or notice of acceleration, but excluding any notice expressly
required by the terms of the Credit Agreement) and diligence in collecting and
bringing suit against any party hereto and agree to the extent permitted by
applicable law (i) to all extensions and partial payments, with or without
notice, before or after maturity, (ii) to any substitution, exchange or release
of any security now or hereafter given for this Note, (iii) to the release of
any party primarily or secondarily liable hereon, and (iv) that it will not be
necessary for any holder of this Note, in order to enforce payment of this Note,
to first institute or exhaust such holder’s remedies against the Borrower or any
other party liable hereon or against any security for this Note. The nonexercise
by the holder of any of its rights hereunder in any particular instance shall
not constitute a waiver thereof in that or any subsequent instance.
     This Note is one of the promissory notes referred to in that certain Credit
and Guaranty Agreement, dated as of June 12, 2007 (as such agreement may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among (i) Reliant Energy, Inc., a Delaware corporation (the
“Borrower”); (ii) the other Loan Parties referred to therein, as Guarantors;
(iii) the Lenders referred to therein; and (iv) Deutsche Bank AG New York
Branch, as Administrative Agent (capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement), and is
entitled to the benefits of and is subject to all the terms and provisions of
the Credit Agreement which, among other things, contains provisions for optional
and mandatory prepayment and for acceleration of the maturity hereof upon the
occurrence of certain events, all as provided in the Credit Agreement. This Note
is also secured by the Liens granted in the Loan Documents and is entitled to
the benefits of all the terms and provisions of the Loan Documents.

 



--------------------------------------------------------------------------------



 



EXHIBIT D
     THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WHOLLY
WITHIN THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

                  RELIANT ENERGY, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

REVOLVING CREDIT NOTE

 



--------------------------------------------------------------------------------



 



[LAST PAGE OF NOTE]

                                                                          Unpaid
  Name of         Amount of                   Principal   Person        
Revolving   Principal   Interest   Balance of   Making Date   Credit Loan  
Payments   Payments   Note   Notation

 



--------------------------------------------------------------------------------



 



[W & C (New York) Draft: March 1, 2007]
EXHIBIT D-2
[FORM OF] TERM NOTE
TERM NOTE

     
$                                         
  New York, New York
 
  as of                                 

     FOR VALUE RECEIVED, RELIANT ENERGY, INC., a Delaware corporation (together
with its successors, the “Borrower”), DOES HEREBY PROMISE TO PAY to the order of
[INSERT NAME OF LENDER] (the “Lender”) at the office of Deutsche Bank AG New
York Branch, 60 Wall Street, MS NYC60-4305, New York, NY 10005-2858, in lawful
money of the United States of America in immediately available funds, the
principal amount of ___ Dollars ($ ___), or the aggregate unpaid principal
amount of all Term Loans (as defined in the Credit Agreement referred to below)
made by the Lender to the Borrower pursuant to said Credit Agreement, whichever
is less, on such date or dates as is required by said Credit Agreement, and to
pay interest on the unpaid principal amount from time to time outstanding
hereunder, in like money, at such office, at such rates and at such times as set
forth in said Credit Agreement.
     The Borrower and any and all sureties, guarantors and endorsers of this
Note and all other parties now or hereafter liable hereon severally waive
demand, presentment for payment, protest, notice of any kind (including, but not
limited to, notice of dishonor, notice of protest, notice of intention to
accelerate or notice of acceleration, but excluding any notice expressly
required by the terms of the Credit Agreement) and diligence in collecting and
bringing suit against any party hereto and agree to the extent permitted by
applicable law (i) to all extensions and partial payments, with or without
notice, before or after maturity, (ii) to any substitution, exchange or release
of any security now or hereafter given for this Note, (iii) to the release of
any party primarily or secondarily liable hereon, and (iv) that it will not be
necessary for any holder of this Note, in order to enforce payment of this Note,
to first institute or exhaust such holder’s remedies against the Borrower or any
other party liable hereon or against any security for this Note. The nonexercise
by the holder of any of its rights hereunder in any particular instance shall
not constitute a waiver thereof in that or any subsequent instance.
     This Note is one of the promissory notes referred to in that certain Credit
and Guaranty Agreement, dated as of March [16], 2007 (as such agreement may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among (i) Reliant Energy, Inc., a Delaware corporation (the
“Borrower”); (ii) the other Loan Parties referred to therein, as Guarantors;
(iii) the Lenders referred to therein; and (iv) Deutsche Bank AG New York
Branch, as Administrative Agent (capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement), and is
entitled to the benefits of and is subject to all the terms and provisions of
the Credit Agreement which, among other things, contains provisions for optional
and mandatory prepayment and for acceleration of the maturity hereof upon the
occurrence of certain events, all as provided in the Credit Agreement.

 



--------------------------------------------------------------------------------



 



This Note is also secured by the Liens granted in the Loan Documents and is
entitled to the benefits of all the terms and provisions of the Loan Documents.

2



--------------------------------------------------------------------------------



 



     THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WHOLLY
WITHIN THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

            RELIANT ENERGY, INC.
      By:           Name:           Title:        

TERM NOTE

 



--------------------------------------------------------------------------------



 



[LAST PAGE OF NOTE]

                                                                          Unpaid
                                    Principal   Name of         Amount of  
Principal   Interest   Balance   Person Making Date   Term Loan   Payments  
Payments   of Note   Notation

 



--------------------------------------------------------------------------------



 



EXHIBIT E
[Form of] Compliance Certificate
THE UNDERSIGNED HEREBY CERTIFIES THAT:
     1. I am a duly elected Responsible Officer of Reliant Energy, Inc., a
Delaware corporation (“REI”);
     2. I have reviewed the terms of that certain Credit and Guaranty Agreement,
dated as of June 12, 2007 (as such agreement may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among (i) Reliant Energy, Inc., a Delaware corporation (the “Borrower”);
(ii) the other Loan Parties referred to therein, as Guarantors; (iii) the
Lenders referred to therein; and (iv) Deutsche Bank AG, New York Branch, as
Administrative Agent (capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement); and I (or employees
under my supervision) have conducted, in reasonable detail, a review of the
transactions and condition of REI and its Subsidiaries during the accounting
period covered by the attached financial statements.
     3. The review described in paragraph 2 above did not disclose the existence
of any condition or event which would constitute a Default or Event of Default
existing at the end of the accounting period covered by the attached financial
statements or as of the date of this Certificate; and as of the date of this
Certificate, I have no knowledge of any condition or event which would
constitute a Default or Event of Default, except as set forth below:
     [Describe below (or in a separate attachment to this Certificate) the
exceptions, if any, to paragraph (3) above by listing, in reasonable detail, the
nature of each condition or event, the period during which it has existed and
any action which REI or any other Loan Party has taken, is taking or proposes to
take, with respect to each such condition or event.]

       
 
     
 
     
 
     
 
;  [and]
 
   

     4. [Attached hereto as Annex 1 are the calculations with respect to the
financial covenant set forth in Section 7.11 of the Credit Agreement
demonstrating REI’s performance with respect thereto for the periods covered
thereby]; [and]
     [4.][5.] Set forth below (or in a separate attachment to this Certificate)
is a reconciliation, if any, required under Section 1.3 of the Credit Agreement
between the calculations of any financial ratio or requirement under
Sections 7.11 of the Credit Agreement made in accordance with GAAP before giving
effect to any change in GAAP that would affect the computation of such ratio or
requirement and after giving effect to any such changes in GAAP.

       
 
     
 
     





--------------------------------------------------------------------------------



 



       
 
     

     The foregoing certifications, together with the calculations and analyses
set forth in the Annexes and any other attachments hereto, and the financial
statements delivered with this Certificate in support hereof, are made and
delivered this ___ day of                                   , 20___ pursuant to
clause (a) of Section 6.2 of the Credit Agreement.

            RELIANT ENERGY, INC.
      By:           Name:           Title:        

Dated as of                                   , 20___
E-2
Form of Compliance Certificate





--------------------------------------------------------------------------------



 



EXHIBIT F
[FORM OF] ASSIGNMENT AND ASSUMPTION
Dated                     , 20__
     Reference is made to that certain Credit and Guaranty Agreement, dated as
of June 12, 2007 (as such agreement may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among (i) Reliant
Energy, Inc., a Delaware corporation (the “Borrower”); (ii) the other Loan
Parties referred to therein, as Guarantors; (iii) the Lenders referred to
therein; and (iv) Deutsche Bank AG New York Branch, as Administrative Agent.
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Credit Agreement; receipt of a copy of which is hereby
acknowledged by the Assignee.
     This Assignment and Assumption is between the Assignor and the Assignee (as
each is set forth on Schedule I hereto and made a part hereof). The Assignor and
the Assignee agree as follows:
     1. For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee without recourse to the Assignor, and the Assignee
hereby irrevocably purchases and assumes from the Assignor without recourse to
the Assignor, subject to and in accordance with the Credit Agreement, as of the
Effective Date (as set forth on Schedule I hereto), an undivided interest (the
“Assigned Interest”) in and to all of the Assignor’s interests, rights and
obligations under the Credit Agreement as a Lender under the Credit Agreement
and any other documents or instruments delivered pursuant thereto as are set
forth on Schedule I hereto, in the principal amount as set forth on Schedule I
hereto; provided, however, that it is expressly understood and agreed that
(a) the Assignor is not assigning to the Assignee and the Assignor shall retain
(i) all of the Assignor’s rights under Sections 3.1, 3.4 and 3.5 of the Credit
Agreement with respect to any cost, reduction or payment incurred or made prior
to the Effective Date and (ii) any and all amounts paid to the Assignor prior to
the Effective Date; and (b) both Assignor and Assignee shall be entitled to the
benefits of Section 11.4 of the Credit Agreement.
     2. The Assignor (a) makes no representations or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of the Credit Agreement, any of the other Loan Document or any other
instrument or document furnished pursuant thereto, other than the representation
and warranty that (i) it is the legal and beneficial owner of the interest being
assigned by it hereby and that such interest is free and clear of any adverse
claim and (ii) the restrictions set forth in Section 11.6 pertaining to the
minimum amount of any assignment have been satisfied; (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any of the Loan Parties or the performance or observance
by any of the Loan Parties of any of their respective obligations under the Loan
Documents or any other instrument or document furnished pursuant thereto; and
(c) requests that the Administrative Agent evidence the Assigned Interest by
recording the information contained on Schedule I in





--------------------------------------------------------------------------------



 



the Register which reflects the assignment being made hereby (and after giving
effect to any other assignments which have become effective on the Effective
Date).
     3. The Assignee (a) represents and warrants that it is legally authorized
to enter into this Assignment and Assumption, that it is an Eligible Assignee,
and in the ordinary course of its business, does not own and/or operate power
generating facilities; (b) confirms that it has received copies of the most
recent financial statements delivered pursuant to Sections 6.1(a) and 6.1(b) of
the Credit Agreement (or if none of such financial statements shall have
theretofore been delivered, copies of the financial statements referred to in
Sections 5.5(a) and 5.5(b) of the Credit Agreement) and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption; (c) agrees that it will,
independently and without reliance upon the Assignor, the Administrative Agent,
the other Agents, the L/C Issuers, any other Lender or any other Secured Party
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement, any of the other Loan Documents or any other
instrument or document furnished pursuant thereto; (d) appoints and authorizes
the Administrative Agent, the Collateral Agent and each L/C Issuer (as
applicable) to take such action as agent(s) on its behalf and to exercise such
powers under the Credit Agreement and the other Loan Documents as are delegated
to the Administrative Agent, the Collateral Agent or such L/C Issuer (as
applicable) by the terms thereof, together with such powers as are reasonably
incidental thereto; (e) agrees that it will be bound by the provisions of the
Credit Agreement and the other Loan Documents and will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Agreement and the other Loan Documents are required to be performed by it as a
Lender; (f) if the Assignee is not organized under the laws of the United States
or a state thereof, attaches the forms prescribed by the IRS certifying as to
the Assignee’s exemption from United States withholding taxes with respect to
all payments to be made to the Assignee under the Credit Agreement, or such
other documents as are necessary to indicate that all such payments are subject
to such tax at a rate reduced by any applicable tax treaty and delivers copies
thereof to the Borrower in accordance with Section 11.6 of the Credit Agreement;
and (g) if the Assignee is not a Lender, has supplied the information requested
on the administrative questionnaire attached hereto as Exhibit A.
     4. The effective date for this Assignment and Assumption shall be the
assignment effective date as described in Schedule I hereto (the “Effective
Date”), which effective date shall not (unless otherwise agreed to by the
Administrative Agent) be earlier than five (5) Business Days after the date of
acceptance and recording by the Administrative Agent. Following the execution of
this Assignment and Assumption by the Assignee and the Assignor, it will be
delivered (together with the processing and recordation fee of $3,500 to be paid
by the Assignor or the Assignee to the Administrative Agent and the Assignor’s
original Notes (if any) evidencing the applicable Commitment being assigned) to
the Administrative Agent for the consent of those Persons required pursuant to
Section 11.6 of the Credit Agreement and for acceptance and recording by the
Administrative Agent pursuant to Section 11.6 of the Credit Agreement.1
 

1   Any assignment of a Commitment and/or any obligations with respect to any
Letter of Credit shall require the prior written consent of (i) the
Administrative Agent and each L/C Issuer and in the case of assignments at
Pre-Funded L/C Commitments only, the Pre-Funded L/C Agent, which consent in each
case shall not be unreasonably withheld or delayed.

F-2
Form of Assignment and Assumption





--------------------------------------------------------------------------------



 



     5. Upon such consents, acceptance and recording, and from and after the
Effective Date, (a) the Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment and Assumption, have the rights and
obligations of a Lender thereunder and under the other Loan Documents and shall
be bound by the provisions thereof, and (b) the Assignor shall, to the extent
provided in this Assignment and Assumption, relinquish its rights and be
released from its obligations under the Credit Agreement and the other Loan
Documents (and if this Assignment and Assumption covers all of the remaining
portion of the Assignor’s rights and obligations under the Credit Agreement, the
Assignor shall cease to be a party thereto).
     6. Upon the acceptance and recording by the Administrative Agent, and from
and after the Effective Date, the Administrative Agent shall make all payments
in respect of the interest assigned hereby (including payments of principal,
interest, fees and other amounts) to the Assignee whether such amounts have
accrued prior to the Effective Date or accrue subsequent to the Effective Date.
The Assignor and Assignee shall make all appropriate adjustments in payments
made by the Administrative Agent for periods prior to the Effective Date or with
respect to the making of this assignment directly between themselves.
     7. THIS ASSIGNMENT AND ASSUMPTION SHALL BE CONSTRUED IN ACCORDANCE WITH,
AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED WHOLLY WITHIN THE STATE OF NEW YORK (WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES).
     8. This Assignment and Assumption may be executed in counterparts, each of
which shall be deemed to constitute an original, but all of which when taken
together, shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Assignment and Assumption by facsimile
shall be as effective as delivery of a manually executed counterpart of this
Assignment and Assumption.
          IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be duly executed by their respective duly authorized officers on
Schedule I hereto.
F-3
Form of Assignment and Assumption





--------------------------------------------------------------------------------



 



SCHEDULE I
     Schedule I to the Assignment and Assumption, dated as of [___,___],
respecting that certain Credit and Guaranty Agreement, dated as of June [12],
2007 (as such agreement may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among (i) Reliant Energy,
Inc., a Delaware corporation (the “Borrower”); (ii) the other Loan Parties
referred to therein, as Guarantors; (iii) the Lenders referred to therein; and
(iv) Deutsche Bank AG New York Branch, as Administrative Agent. Capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Credit Agreement.

         
Legal Name of Assignor:
       
 
       
 
       
Legal Name of Assignee:
       
 
       
 
       
Assignment Effective Date:
    2  
 
       

         
Principal Term Loan Amount Assigned
    $                    3  
 
       
Principal Revolving Credit Commitment Amount Assigned
  $                    (See footnote 3)
 
       
Principal Pre-Funded L/C Commitment Amount Assignment
  $                    (See footnote 3)

 

2   Unless otherwise agreed to by the Administrative Agent, cannot be earlier
than five (5) Business Days after the date of acceptance and recording by the
Administrative Agent.   3   Pursuant to Section 11.6(b) of the Credit Agreement,
each assignment must be in a minimum amount of $1,000,000 with respect to Term
Loans, if any, and Pre-Funded L/C Commitments and $10,000,000 with respect to
Revolving Credit Commitments, or such lesser amount (1) as shall equal the
Assignor’s entire Revolving Credit Commitment, Term Loans, if any, or Pre-Funded
L/C Commitments (as applicable) or (2) as may be agreed to by the Administrative
Agent, so long as no Event of Default has occurred and is continuing, the
Borrower (each such consent not to be unreasonably withheld or delayed).

F-4
Form of Assignment and Assumption





--------------------------------------------------------------------------------



 



            [NAME OF ASSIGNOR]
      By:           Name:           Title:           [NAME OF ASSIGNEE]
      By:           Name:           Title:        

          [CONSENTED AND4 ACCEPTED] TO:    
 
        DEUTSCHE BANK AG NEW YORK     BRANCH, as Administrative Agent    
 
       
By:
       
 
 
 
Name:    
 
  Title:    
 
        [Each L/C Issuer]5    
 
        [RELIANT ENERGY, INC. 6    
 
       
By:
       
 
 
 
Name:    
 
  Title:]    

 

4   To be added only if consent of the Administrative Agent is required under
Section 11.6 of the Credit Agreement.   5   To be added only if the consent of
each L/C Issuer is required under Section 11.6 of the Credit Agreement.   6  
Consent of the Borrower not required (i) if an Event of Default has occurred and
is continuing or (ii) as otherwise provided in Section 11.6 of the Credit
Agreement.

F-5
Form of Assignment and Assumption





--------------------------------------------------------------------------------



 



EXHIBIT A
to Assignment and Assumption
ADMINISTRATIVE DETAILS REPLY FORM

                Reliant Energy, Inc.   CONFIDENTIAL          

FAX ALONG WITH COMMITMENT LETTER TO: [                     ] Fax: [       
             ]

     
I. Borrower Name:
  Reliant Energy, Inc.
 
   
II. Legal Name of Lender for Signature Page:
   
 
   
III. Name of Lender for any eventual tombstone:
   
 
   
IV. Domestic Address:
  V. Eurodollar Address:
 
   
 
   
 
   
 
   
 
   
VI. Contact Information:
   

                  Credit Contact   Operations Contact   Legal Counsel
Name:
           
 
           
Title:
           
 
           
Address:
           
 
           
 
           
 
           
 
           
 
           
Telephone:
           
 
           
Facsimile:
           
 
           
E Mail Address
           
 
           

                          Draft Documentation     Bid Contact   L/C Contact  
Contact
Name:
           
 
           
Title:
           
 
           
Address:
           
 
           
 
           
 
           
 
           
 
           
Telephone:
           
 
           
Facsimile:
           
 
           
E Mail Address
           
 
           

A-1



--------------------------------------------------------------------------------



 



ADMINISTRATIVE REPLY FORM

                Reliant Energy, Inc.   CONFIDENTIAL          

VII. Lender’s Fed Wire Payment Instructions:

         
Pay to:
             
 
  (Name of Lender)    
 
             
 
  (ABA#)   (City/State)
 
             
 
  (Account #)   (Account Name)
 
             
 
  (Attention)    

VIII. Lender’s Standby L/C Fed Wire Payment Instructions (if applicable):

         
Pay to:
             
 
  (Name of Lender)    
 
             
 
  (ABA#)   (City/State)
 
             
 
  (Account #)   (Account Name)
 
             
 
  (Attention)    

IX. Organizational Structure:

     
Foreign Br., organized under which laws, etc.
   
 
   
 
   
Lender’s Tax ID:
   

      Tax withholding Form Attached (For Foreign Buyers)
 
   
[___]
  Form W-9
 
   
[___]
  Form W-8
 
   
[___]
  Form 4224 effective:                                           
 
   
[___]
  Form 1001
 
   
[___]
  W/Hold                     % Effective                     
                    
 
   
[___]
  Form 4224 on file with Bank of America from previous current years transaction
 
   
 
                                                                   

A-2



--------------------------------------------------------------------------------



 



ADMINISTRATIVE DETAILS REPLY FORM

                Reliant Energy, Inc.   CONFIDENTIAL          

X. Deutsche Bank AG New York Branch’s Payment Instructions:

     
Servicing Site:
  [___]
 
   
Pay to:
  Deutsche Bank AG New York Branch
 
  ABA #[                    ]
 
  Dallas [                    ]
 
  Acct. #[                    ]
 
  Attn: [                    ]
 
  Ref: Reliant Energy, Inc.

XI. Name of Authorized Officer:

     
Name:
   
 
   
 
   
Signature:
   
 
   
 
   
Date:
   
 
   
 
   

A-3



--------------------------------------------------------------------------------



 



EXHIBIT G
[FORM OF] INSTRUMENT OF ASSUMPTION AND JOINDER
     INSTRUMENT OF ASSUMPTION AND JOINDER dated as of ___, 20___ (the
“Instrument of Assumption and Joinder”) made by [Insert Name of New Loan Party]
a [Insert State of Organization] [corporation, limited partnership or limited
liability company] (the “Company”) in favor of the lenders (the “Lenders”)
referred to in that certain Credit and Guaranty Agreement, dated as of June 12,
2007 (as such agreement may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among (i) Reliant Energy,
Inc., a Delaware corporation (the “Borrower”); (ii) the other Loan Parties
referred to therein, as Guarantors; (iii) the Lenders referred to therein; and
(iv) Deutsche Bank AG New York Branch, as Administrative Agent. Capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Credit Agreement.
     Reference is hereby made to:
     (a) the Credit Agreement;
     (b) the Security Agreements; and
     [(c) the Contribution Agreement.]
WITNESSETH
     The Company is a [State of Organization] [corporation, limited partnership
or limited liability company] and is a Subsidiary of [Name of Loan Party].
[Pursuant to clause (a) of Section 6.11 of the Credit Agreement, the Company is
required to execute this document: (i) as a newly formed or acquired Domestic
Subsidiary of [Name of Loan Party], which Domestic Subsidiary has either
(a) assets with an aggregate book value in excess of $50,000,000 or (b)
$25,000,000 or more of Consolidated EBITDA during the four-Fiscal Quarter period
most recently ended, (ii) as a Domestic Subsidiary that was formed or acquired
after the Closing Date and which did not have either (a) assets with a book
value in excess of $50,000,000 or (b) $25,000,000 or more of Consolidated EBITDA
during the four-Fiscal Quarter period most recently ended, and has subsequently
acquired or otherwise holds assets with a book value in excess of $50,000,000 or
has $25,000,000 or more of Consolidated EBITDA during the four-Fiscal Quarter
period most recently ended, (iii) as a Domestic Subsidiary that has ceased to be
an Excluded Entity or (iv) as a Domestic Subsidiary that has Guaranteed
Indebtedness of the Borrower other than the Obligations.] or [The Company is
required to execute this document pursuant to Section 6.12(b).]
     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt of which is hereby acknowledged, the Company
hereby agrees as follows:
     1. Guaranty Supplement.
          (a) The Company hereby expressly confirms that it has assumed, and
hereby agrees to perform and observe and be bound by, each and every one of the
covenants, promises,
G-1
Form of Instrument of Assumption and Joinder

 



--------------------------------------------------------------------------------



 



agreements, terms, obligations, duties and liabilities of (i) a Loan Party under
the Credit Agreement and each other Loan Document applicable to it as a Loan
Party, (ii) a Guarantor under the Credit Agreement and each other Loan Document
applicable to it as a Guarantor, (iii) a Grantor (such term being used herein as
defined in the Security Agreements) under the Security Agreements [, and (iv) a
Contributor (such term being used herein as defined in the Contribution
Agreement)] under the Contribution Agreement. By virtue of the foregoing, the
Company hereby accepts and assumes any liability of (x) a Loan Party and/or a
Guarantor related to each representation, warranty, covenant or obligation made
by a Loan Party and/or a Guarantor in the Credit Agreement or any other Loan
Document and hereby expressly affirms, as of the date hereof, each of such
representations, warranties, covenants and obligations, (y) a Grantor related to
each representation, warranty, covenant or obligation made by a Grantor in the
Security Agreements, and hereby expressly affirms, as of the date hereof, each
of such representations, warranties, covenants and obligations[, and (z) a
Contributor related to each covenant or obligation made by a Contributor in the
Contribution Agreement and hereby expressly affirms, as of the date hereof, each
of such covenants and obligations].
          (b) All references to the term “Loan Party” or “Guarantor” in the
Credit Agreement or in any other Loan Document, or in any document or instrument
executed and delivered or furnished, or to be executed and delivered or
furnished, in connection therewith shall be deemed to be a reference to, and
shall include, the Company.
          (c) All references to the term “Grantor” in the Security Agreements or
in any document or instrument executed and delivered or furnished, or to be
executed and delivered or furnished, in connection therewith shall be deemed to
be a reference to, and shall include, the Company.
          [(d) All references to the term “Contributor” in the Contribution
Agreement, or in any document or instrument executed and delivered or furnished,
or to be executed and delivered or furnished, in connection therewith shall be
deemed to be a reference to, and shall include, the Company.]
     2. Representations and Warranties. The Company hereby represents and
warrants to the Lenders and the other Secured Parties as follows:
          (a) The Company has the requisite [corporate, partnership or limited
liability company] power and authority to enter into this Instrument of
Assumption and Joinder and to perform its obligations hereunder and under the
Credit Agreement, the Security Agreements [, the Contribution Agreement] and any
other Loan Document to which it is a party. The execution, delivery and
performance of this Instrument of Assumption and Joinder by the Company and the
performance of its obligations under the Credit Agreement, the Security
Agreement[, the Contribution Agreement] and any other Loan Document to which it
is a party have been duly authorized by the [Board of Directors] of the Company
and no other [corporate, partnership or limited liability company] action or
proceedings on the part of the Company are necessary to authorize the execution,
delivery or performance of this Instrument of Assumption and Joinder, the
transactions contemplated hereby or the performance of its obligations under the
Credit Agreement, the Security Agreement [, the Contribution Agreement] or any
other Loan Document. This Instrument of Assumption and Joinder has been duly
G-2
Form of Instrument of Assumption and Joinder

 



--------------------------------------------------------------------------------



 



executed and delivered by the Company. This Instrument of Assumption and
Joinder, the Credit Agreement, the Security Agreements [and the Contribution
Agreement,] each constitutes the legal, valid and binding obligation of the
Company enforceable against it in accordance with its respective terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally and by
general principles of equity, whether such enforceability is considered in a
proceeding at law or in equity.
          (b) The representations and warranties set forth in Article 5 of the
Credit Agreement, as applicable to Company, are true and correct on and as of
the date hereof (except to the extent that such representations and warranties
expressly relate to an earlier date) with the same effect as if made on and as
of the date hereof.
          (c) The authorized capitalization of the Company, the number of shares
of its capital stock outstanding on the date hereof, and the ownership of the
outstanding shares of its capital stock is set forth on Schedule 1 hereto [or
“the general partners of the Company and the ownership of its partnership
interests are set forth on Schedule 1 hereto” or “the members of the Company and
the ownership of its limited liability company interests are set forth on
Schedule 1 hereto”].
          (d) The information required pursuant to Section 6.13 of the Security
Agreements, as set forth on Schedule 2 hereto, is true and correct in all
[material]1 respects.
     3. Further Assurances. At any time and from time to time, upon the
Administrative Agent’s or the Collateral Agent’s request and at the sole expense
of the Company, the Company will promptly and duly execute and deliver any and
all further instruments and documents and take such further action as the
Administrative Agent or the Collateral Agent reasonably deems necessary to
effect the purposes of this Instrument of Assumption and Joinder.
     4. Binding Effect. This Instrument of Assumption and Joinder shall be
binding upon the Company and shall inure to the benefit of the Lenders and the
other Secured Parties and their respective successors and assigns.
     5. GOVERNING LAW. THIS INSTRUMENT OF ASSUMPTION AND JOINDER SHALL BE
CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WHOLLY WITHIN THE STATE OF NEW
YORK.
     6. Miscellaneous. Delivery of an executed signature page to this Instrument
of Assumption and Joinder by facsimile shall be effective as delivery of a
manually executed copy of this Instrument of Assumption and Joinder. This
Instrument of Assumption and Joinder is a Loan Document pursuant to the Credit
Agreement.
 

1   The word “material” is not to be inserted if the Company is a newly formed
Subsidiary of the Borrower or any Loan Party but may be inserted if the Company
has been acquired.

G-3
Form of Instrument of Assumption and Joinder

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this Instrument of
Assumption and Joinder to be duly executed and delivered by its duly authorized
officer as of the date first above written.

            [NAME OF COMPANY]
      By:           Name:           Title:        

G-4
Form of Instrument of Assumption and Joinder

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
to Instrument of Assumption and Joinder
Authorized Capitalization
[Number of shares of capital stock outstanding:
Ownership of the outstanding capital stock:]
or
[General Partners:
Ownership of the partnership interests:]
or
[Members of the Company:
Ownership of the limited liability company interests:]
G-5
Form of Instrument of Assumption and Joinder

 



--------------------------------------------------------------------------------



 



Schedule 2
to Instrument of Assumption and Joinder
[Supplement to Schedules to Security Agreement]
G-6
Form of Instrument of Assumption and Joinder

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF INCREMENTAL TERM LOAN COMMITMENT AGREEMENT
[Name(s) of Lender(s)]
Reliant Energy, Inc.
1000 Main Street
Houston, Texas
77002
Re: Incremental Term Loan Commitments
Ladies and Gentlemen:
     Reference is hereby made to the Credit and Guaranty Agreement, dated as of
June 12, 2007 (as such agreement may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among (i) Reliant
Energy, Inc., a Delaware corporation (the “Borrower”); (ii) the other Loan
Parties referred to therein, as Guarantors; (iii) the Lenders referred to
therein; and (iv) Deutsche Bank AG New York Branch, as Administrative Agent.
Unless otherwise defined herein, capitalized terms used herein shall have the
respective meanings set forth in the Credit Agreement.
     Each Lender (each, an “Incremental Term Loan Lender”) party to this letter
agreement (this “Agreement”) hereby severally agrees to provide the Incremental
Term Loan Commitment set forth opposite its name on Annex I attached hereto (for
each such Incremental Term Loan Lender, its “Incremental Term Loan Commitment”).
Each Incremental Term Loan Commitment provided pursuant to this Agreement shall
be subject to all of the terms and conditions set forth in the Credit Agreement,
including, without limitation, Sections 2.1(d) and 2.13 thereof.
     Each Incremental Term Loan Lender, the Borrower and the Administrative
Agent acknowledge and agree that the Incremental Term Loan Commitments provided
pursuant to this Agreement shall constitute Incremental Term Loan Commitments of
the respective Tranche specified in Annex I attached hereto and, upon the
incurrence of Incremental Term Loans pursuant to such Incremental Term Loan
Commitments, shall constitute Incremental Term Loans under such specified
Tranche for all purposes of the Credit Agreement and the other applicable Loan
Documents. Each Incremental Term Loan Lender, the Borrower and the
Administrative Agent further agree that, with respect to the Incremental Term
Loan Commitment provided by each Incremental Term Loan Lender pursuant to this
Agreement, such Incremental Term Loan Lender shall receive from the Borrower
such upfront fees, unutilized commitment fees and/or other fees, if any, as may
be separately agreed to in writing with the Borrower and the Administrative
Agent, all of which fees shall be due and payable to such Incremental Term Loan
Lender on the terms and conditions set forth in each such separate agreement.
     Furthermore, each of the parties to this Agreement hereby agree to the
terms and conditions set forth on Annex I hereto in respect of each Incremental
Term Loan Commitment provided pursuant to this Agreement.

 



--------------------------------------------------------------------------------



 



Exhibit H
Page 2
     Each Incremental Term Loan Lender party to this Agreement, to the extent
not already a party to the Credit Agreement as a Lender thereunder, (i) confirms
that it is an Eligible Assignee, (ii) confirms that it has received a copy of
the Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement and to become a Lender under the Credit
Agreement, (iii) agrees that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement and
the other Loan Documents, (iv) appoints and authorizes the Administrative Agent
and the Collateral Agent to take such action as agent on its behalf and to
exercise such powers under the Credit Agreement and the other Loan Documents as
are delegated to the Administrative Agent and the Collateral Agent, as the case
may be, by the terms thereof, together with such powers as are reasonably
incidental thereto, (iv) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement and the
other Loan Documents are required to be performed by it as a Lender, and (v) in
the case of each Incremental Term Loan Lender organized under the laws of a
jurisdiction outside the United States, attaches the forms referred to in
Section 3.1(e) of the Credit Agreement, certifying as to its entitlement as of
the date hereof to a complete exemption from United States withholding taxes
with respect to all payments to be made to it by the Borrower under the Credit
Agreement and the other Loan Documents.
     Upon the date of (i) the execution of a counterpart of this Agreement by
each Incremental Term Loan Lender, the Administrative Agent, the Borrower and
each Guarantor, (ii) the delivery to the Administrative Agent of a fully
executed counterpart (including by way of facsimile or other electronic
transmission) hereof, (iii) the payment of any fees then due and payable in
connection herewith and (iv) the satisfaction of any other conditions precedent
set forth in Section 9 of Annex I hereto (such date, the “Agreement Effective
Date”), each Incremental Term Loan Lender party hereto (i) shall be obligated to
make the Incremental Term Loans provided to be made by it as provided in this
Agreement on the terms, and subject to the conditions, set forth in the Credit
Agreement and in this Agreement and (ii) to the extent provided in this
Agreement, shall have the rights and obligations of a Lender thereunder and
under the other applicable Loan Documents.
     The Borrower acknowledges and agrees that (i) it shall be liable for all
Obligations with respect to the Incremental Term Loan Commitments provided
hereby including, without limitation, all Incremental Term Loans made pursuant
thereto, and (ii) all such Obligations (including all such Incremental Term
Loans) shall be entitled to the benefits of the Security Documents.
     Each Guarantor acknowledges and agrees that all Obligations with respect to
the Incremental Term Loan Commitments provided hereby and all Incremental Term
Loans made pursuant thereto shall (i) be fully guaranteed pursuant to the
Guaranty as, and to the extent, provided in the Credit Agreement and (ii) be
entitled to the benefits of the Loan Documents as, and to the extent, provided
therein and in the Credit Agreement.
     Attached hereto as Annex II is the officers’ certificate required to be
delivered pursuant to clause (b) of the definition of “Incremental Loan
Commitment Requirements” appearing in Section 1 of the Credit Agreement
certifying that the conditions set forth in clause

 



--------------------------------------------------------------------------------



 



Exhibit H
Page 3
(a) of the definition of “Incremental Loan Commitment Requirements” appearing in
Section 1 of the Credit Agreement have been satisfied (together with
calculations demonstrating same (where applicable) in reasonable detail).
     Attached hereto as Annex III [is an opinion] [are opinions] of [insert name
or names of counsel, including in-house counsel, who will be delivering
opinions], counsel to the respective Loan Parties, delivered as required
pursuant to clause (d) of the definition of “Incremental Loan Commitment
Requirements” appearing in Section 1 of the Credit Agreement.
     Attached hereto as Annex IV are true and correct copies of officers’
certificates, board of director resolutions and good standing certificates of
the Loan Parties required to be delivered pursuant to clause (e) of the
definition of “Incremental Loan Commitment Requirements” appearing in Section 1
of the Credit Agreement.
     You may accept this Agreement by signing the enclosed copies in the space
provided below, and returning one copy of same to us before the close of
business on                     , ___. If you do not so accept this Agreement by
such time, our Incremental Term Loan Commitments set forth in this Agreement
shall be deemed canceled.
     After the execution and delivery to the Administrative Agent of a fully
executed copy of this Agreement (including by way of counterparts and by
facsimile or other electronic transmission) by the parties hereto, this
Agreement may only be changed, modified or varied by written instrument in
accordance with the requirements for the modification of Loan Documents pursuant
to Section 11.1 of the Credit Agreement.
     In the event of any conflict between the terms of this Agreement and those
of the Credit Agreement, the terms of the Credit Agreement shall control.
*****

 



--------------------------------------------------------------------------------



 



Exhibit H
Page 4
     THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

            Very truly yours,

[NAME OF EACH INCREMENTAL TERM LOAN LENDER]
      By           Name:           Title     

Agreed and Accepted
this ___ day of                     , ___:

          RELIANT ENERGY INC.    
 
       
By:
       
 
 
 
Name:    
 
  Title:    
 
        DEUTSCHE BANK AG NEW YORK BRANCH,
     as Administrative Agent    
 
       
By:
       
 
 
 
Name:    
 
  Title:    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



Exhibit H
Page 5
Each Guarantor acknowledges and agrees to each the foregoing provisions of this
Incremental Term Loan Commitment Agreement and to the incurrence of the
Incremental Term Loans to be made pursuant thereto.

          [EACH GUARANTOR], as a Guarantor    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



ANNEX I
TERMS AND CONDITIONS FOR
INCREMENTAL TERM LOAN COMMITMENT AGREEMENT
Dated as of                     , ___

1.   Name of Borrower: Reliant Energy, Inc.   2.   Incremental Term Loan
Commitment Amounts (as of the Agreement Effective Date):

          Amount of Incremental Term Loan Names of Incremental Term Loan Lenders
  Commitment  
Total:
   

3.   Designation of Tranche of Incremental Term Loan Commitments (and
Incremental Term Loans to be funded thereunder):   4.   Indicate the Incremental
Term Loan Borrowing Date:   5.   Incremental Term Loan Maturity Date:   7.  
Dates for, and amounts of, Incremental Term Loan Scheduled Repayments:   8.  
Applicable Margins:   9.   Other Conditions Precedent:

 



--------------------------------------------------------------------------------



 



ANNEX II
[officers’ certificate required to be delivered pursuant to clause (b) of the
definition of “Incremental Loan Commitment Requirements” appearing in Section 1
of the Credit Agreement certifying that the conditions set forth in clause
(a) of the definition of “Incremental Loan Commitment Requirements” appearing in
Section 1 of the Credit Agreement have been satisfied]

 



--------------------------------------------------------------------------------



 



ANNEX III
[opinion[s] of counsel to the respective Loan Parties, delivered as required
pursuant to clause (d) of the definition of “Incremental Loan Commitment
Requirements” appearing in Section 1 of the Credit Agreement]

 



--------------------------------------------------------------------------------



 



ANNEX IV
[true and correct copies of officers’ certificates, board of director
resolutions and good standing certificates of the Loan Parties required to be
delivered pursuant to clause (e) of the definition of “Incremental Loan
Commitment Requirements” appearing in Section 1 of the Credit Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF INCREMENTAL RL COMMITMENT AGREEMENT
[Name(s) of Lender(s)]
[Date]
Reliant Energy, Inc.
1000 Main Street
Houston, Texas
77002
Re: Incremental RL Commitments
Ladies and Gentlemen:
     Reference is hereby made to the Credit and Guaranty Agreement, dated as of
June 12, 2007 (as such agreement may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among (i) Reliant
Energy, Inc., a Delaware corporation (the “Borrower”); (ii) the other Loan
Parties referred to therein, as Guarantors; (iii) the Lenders referred to
therein; and (iv) Deutsche Bank AG New York Branch, as Administrative Agent.
Unless otherwise defined herein, capitalized terms used herein shall have the
respective meanings set forth in the Credit Agreement.
     Each Lender (each an “Incremental RL Lender”) party to this letter
agreement (this “Agreement”) hereby severally agrees to provide the Incremental
RL Commitment set forth opposite its name on Annex I attached hereto (for each
such Incremental RL Lender, its “Incremental RL Commitment”). Each Incremental
RL Commitment provided pursuant to this Agreement shall be subject to all of the
terms and conditions set forth in the Credit Agreement, including, without
limitation, Section 2.1(b) and Section 2.14 thereof.
     Each Incremental RL Lender, the Borrower and the Administrative Agent
acknowledge and agree that the Incremental RL Commitments provided pursuant to
this Agreement shall constitute Incremental RL Commitments and, upon the
Agreement Effective Date (as hereinafter defined), the Incremental RL Commitment
of each Incremental RL Lender shall become, or in the case of an existing RL
Lender, shall be added to (and thereafter become a part of), the Revolving Loan
Commitment of such Incremental RL Lender. Each Incremental RL Lender, the
Borrower and the Administrative Agent further agree that, with respect to the
Incremental RL Commitment provided by each Incremental RL Lender pursuant to
this Agreement, such Incremental RL Lender shall receive from Borrower such
upfront fees, unutilized commitment fees and/or other fees, if any, as may be
separately agreed to in writing with Borrower and acknowledged by the
Administrative Agent, all of which fees shall be due and payable to such
Incremental RL Lender on the terms and conditions set forth in each such
separate agreement.

 



--------------------------------------------------------------------------------



 



Exhibit I
Page 2
     Furthermore, each of the parties to this Agreement hereby agree to the
terms and conditions set forth on Annex I hereto in respect of each Incremental
RL Commitment provided pursuant to this Agreement.
     Each Incremental RL Lender party to this Agreement, to the extent not
already a party to the Credit Agreement as a Lender thereunder, (i) confirms
that it is an Eligible Transferee, (ii) confirms that it has received a copy of
the Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement and to become a Lender under the Credit
Agreement, (iii) agrees that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement and
the other Loan Documents, (iv) appoints and authorizes the Administrative Agent
and the Collateral Agent to take such action as agent on its behalf and to
exercise such powers under the Credit Agreement and the other Loan Documents as
are delegated to the Administrative Agent and the Collateral Agent, as the case
may be, by the terms thereof, together with such powers as are reasonably
incidental thereto, (iv) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement and the
other Loan Documents are required to be performed by it as a Lender, and (v) in
the case of each Incremental RL Lender organized under the laws of a
jurisdiction outside the United States, attaches the forms referred to in
Section 3.1(e) of the Credit Agreement, certifying as to its entitlement as of
the date hereof to a complete exemption from United States withholding taxes
with respect to all payments to be made to it by the Borrower under the Credit
Agreement and the other Loan Documents.
     Upon the date of (i) the execution of a counterpart of this Agreement by
each Incremental RL Lender, the Administrative Agent, the Borrower and each
Subsidiary Guarantor, (ii) the delivery to the Administrative Agent of a fully
executed counterpart (including by way of facsimile or other electronic
transmission) hereof, (iii) the payment of any fees then due and payable in
connection herewith and (iv) the satisfaction of any other conditions precedent
set forth in Section 3 of Annex I hereto (such date, the “Agreement Effective
Date”), each Incremental RL Lender party hereto (i) shall be obligated to make
the Revolving Loans provided to be made by it as provided in this Agreement on
the terms, and subject to the conditions, set forth in the Credit Agreement and
in this Agreement and (ii) to the extent provided in this Agreement, shall have
the rights and obligations of a Lender thereunder and under the other applicable
Loan Documents.
     The Borrower acknowledges and agrees that (i) it shall be liable for all
Obligations with respect to the Incremental RL Commitments provided hereby
including, without limitation, all Revolving Loans made pursuant thereto, and
(ii) all such Obligations (including all such Revolving Loans) shall be entitled
to the benefits of the Security Documents.
     Each Guarantor acknowledges and agrees that all Obligations with respect to
the Incremental RL Commitments provided hereby and all Revolving Loans made
pursuant thereto shall (i) be fully guaranteed pursuant to the Guaranty as, and
to the extent, provided in the Credit Agreement and (ii) be entitled to the
benefits of the Loan Documents as, and to the extent, provided therein and in
the Credit Agreement.

 



--------------------------------------------------------------------------------



 



Exhibit I
Page 3
     Attached hereto as Annex II is the officer’s certificate required to be
delivered pursuant to clause (b) of the definition of “Incremental Loan
Commitment Requirements” appearing in Section 1 of the Credit Agreement
certifying that the conditions set forth in clause (a) of the definition of
“Incremental Loan Commitment Requirements” appearing in Section 1 of the Credit
Agreement have been satisfied (together with calculations demonstrating same
(where applicable) in reasonable detail).
     Attached hereto as Annex III [is an opinion] [are opinions] of [insert name
or names of counsel, including in-house counsel, who will be delivering
opinions], counsel to the respective Loan Parties, delivered as required
pursuant to clause (d) of the definition of “Incremental Loan Commitment
Requirements” appearing in Section 1 of the Credit Agreement.
     Attached hereto as Annex IV are true and correct copies of officers’
certificates, board of director resolutions and good standing certificates of
the Loan Parties required to be delivered pursuant to clause (e) of the
definition of “Incremental Loan Commitment Requirements” appearing in Section 1
of the Credit Agreement.
     You may accept this Agreement by signing the enclosed copies in the space
provided below, and returning one copy of same to us before the close of
business on [                     ___, 20___]. If you do not so accept this
Agreement by such time, our Incremental RL Commitments set forth in this
Agreement shall be deemed canceled.
     After the execution and delivery to the Administrative Agent of a fully
executed copy of this Agreement (including by way of counterparts and by
facsimile or other electronic transmission) by the parties hereto, this
Agreement may only be changed, modified or varied by written instrument in
accordance with the requirements for the modification of Loan Documents pursuant
to Section 11.1 of the Credit Agreement.
     In the event of any conflict between the terms of this Agreement and those
of the Credit Agreement, the terms of the Credit Agreement shall control.
* * *

 



--------------------------------------------------------------------------------



 



Exhibit I
Page 4
     THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

            Very truly yours,

[NAME OF EACH INCREMENTAL RL LENDER]
      By           Name:           Title     

Agreed and Accepted
this ___ day of                     , ___:

            RELIANT ENERGY, INC.
      By:           Name:           Title:           DEUTSCHE BANK AG NEW YORK
BRANCH,
     as Administrative Agent
      By:           Name:           Title:                 By:           Name:  
        Title:        

 



--------------------------------------------------------------------------------



 



Exhibit I
Page 5
Each Guarantor acknowledges and agrees to each the foregoing provisions of this
Incremental RL Commitment Agreement and to the incurrence of the Revolving Loans
to be made pursuant thereto.

            [EACH GUARANTOR], as a Guarantor
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



ANNEX I
TERMS AND CONDITIONS FOR INCREMENTAL RL COMMITMENT AGREEMENT
Dated as of ___, ___

1.   Name of the Borrower: Reliant Energy, Inc.   2.   Incremental RL Commitment
amounts (as of the Agreement Effective Date):

      Names of Incremental RL Lenders   Amount of Incremental RL Commitment  
Total:
   

3.   Other Conditions Precedent:

 